Exhibit 10

 

EXECUTION VERSION



 

 

 



GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of March 1, 2018

 


Series 2018-GS9

 

 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of March 1, 2018,
is between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
March 1, 2018 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor (in such capacity, the “Depositor”), Wells Fargo Bank, National
Association, as master servicer (in such capacity, the “Master Servicer”),
Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”),
Wells Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), Wilmington Trust, National
Association, as trustee (the “Trustee”) and Pentalpha Surveillance LLC, as
operating advisor (in such capacity, the “Operating Advisor”) and asset
representations reviewer (in such capacity, the “Asset Representations
Reviewer”), pursuant to which the Purchaser will transfer the Mortgage Loans (as
defined herein) to a trust fund and certificates and the RR Interest
representing ownership interests in the Mortgage Loans will be issued by a New
York common law trust (the “Trust”). In exchange for the Mortgage Loans, the
Trust will issue to or at the direction of the Depositor certificates to be
known as GS Mortgage Securities Trust 2018-GS9, Commercial Mortgage Pass-Through
Certificates, Series 2018-GS9 (collectively, the “Certificates”) and the RR
Interest will be created pursuant to the Pooling and Servicing Agreement. For
purposes of this Agreement, “Mortgage Loans” refers to the mortgage loans listed
on Exhibit A and “Mortgaged Properties” refers to the properties securing such
Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1 Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), (subject
to the rights of the holders of interests in the Companion Loans) all of its
right, title and interest in and to the Mortgage Loans identified on Exhibit A
to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-off
Date, (excluding payments of principal, interest and other amounts due and
payable on the Mortgage Loans on or before the Cut-off Date). Upon the sale of
the Mortgage Loans, the ownership of each related Mortgage Note, the Seller’s
interest in the related Mortgage represented by the Mortgage Note and the other
contents of the related Mortgage File (subject to the rights of the holders of
interests in the Companion Loans) will be vested in the Purchaser and
immediately thereafter the Trustee, and the ownership of records and documents
with respect to each Mortgage Loan (other than those to be held by the holders
of the Companion Loans) prepared by or which come into the possession of the
Seller shall (subject to the rights of the holders of interests in the Companion
Loans) immediately vest in the Purchaser and immediately thereafter the Trustee.
In connection with the transfer of the Mortgage Loans related to the Whole Loans
pursuant to this Section 1, the Seller does hereby assign to the Purchaser all
of its rights, title and interest (solely in its capacity as the holder of the
Mortgage Loans related to Whole Loans) in, to and under the related Co-Lender
Agreements (it being understood and agreed that the Seller does

 

 

 

 

not assign any right, title or interest that it or any other party may have
thereunder in its capacity as any Companion Holder). The Purchaser will sell (i)
the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB, Class X-A, Class
X-B, Class A-S, Class B and Class C Certificates (the “Public Certificates”) to
the underwriters specified in the underwriting agreement, dated as of March 15,
2018 (the “Underwriting Agreement”), among the Depositor, Goldman Sachs & Co.
LLC (“GS&Co.”), Drexel Hamilton, LLC (“Drexel”) and The Williams Capital Group,
L.P. (“Williams” and, together with GS&Co. and Drexel, the “Underwriters”); and
(ii) the Class D, Class X-D, Class E, Class F-RR, Class G-RR and Class R
Certificates (the “Private Certificates”) to GS&Co., Drexel and Williams as the
initial purchasers (each in such capacity, an “Initial Purchaser” and
collectively, the “Initial Purchasers”) specified in the certificate purchase
agreement, dated as of March 15, 2018 (the “Certificate Purchase Agreement”),
among the Depositor and the Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall (i) transfer the RR Interest to the
Seller or at the Seller’s direction and (ii) pay, by wire transfer of
immediately available funds, to the Seller or at the Seller’s direction
$865,924,709.09, plus accrued interest on the Mortgage Loans from and including
March 1, 2018 to but excluding the Closing Date (but subject to certain
post-settlement adjustment for expenses incurred by the Underwriters and the
Initial Purchasers on behalf of the Depositor and for which the Seller is
specifically responsible). The Seller hereby directs the Purchaser to transfer
the RR Interest directly to Goldman Sachs Bank USA.

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2 Books and Records; Certain Funds Received After the Cut-off Date. From
and after the sale of the Mortgage Loans to the Purchaser, record title to each
Mortgage (other than with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan) and each Mortgage Note shall be transferred to the Trustee
subject to and in accordance with this Agreement. Any funds due after the
Cut-off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust on behalf of the Trustee (for the benefit of the
Certificateholders and the RR Interest Owner) as the owner of such Mortgage Loan
and shall be transferred promptly to the Certificate Administrator. All
scheduled payments of principal and interest due on or before the Cut-off Date
but collected after the Cut-off Date, and all recoveries and payments of
principal and interest collected on or before the Cut-off Date (only in respect
of principal and interest on the Mortgage Loans due on or before the Cut-off
Date and principal prepayments thereon), shall belong to, and shall be promptly
remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 



-2- 

 

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

It is expressly agreed and understood that, notwithstanding the assignment of
the Mortgage Loan documents, it is expressly intended that the Seller will
receive the benefit of any securitization indemnification provisions in the
Mortgage Loan documents.

 

SECTION 3 Delivery of Mortgage Loan Documents; Additional Costs and Expenses.
(a)  The Purchaser hereby directs the Seller, and the Seller hereby agrees, such
agreement effective upon the transfer of the Mortgage Loans contemplated herein,
to deliver to or deposit with (or cause to be delivered to or deposited with)
the Custodian (on behalf of the Trustee), with copies to be delivered to the
Master Servicer (other than with respect to any Non-Serviced Mortgage Loan) and
the Special Servicer, respectively, on the dates set forth in Section 2.01 of
the Pooling and Servicing Agreement, all documents, instruments and agreements
required to be delivered by the Purchaser, or contemplated to be delivered by
the Seller (whether at the direction of the Purchaser or otherwise), to the
Custodian, the Master Servicer and the Special Servicer, as applicable, with
respect to the Mortgage Loans under Section 2.01 of the Pooling and Servicing
Agreement, and meeting all the requirements of such Section 2.01 of the Pooling
and Servicing Agreement; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to a Non-Serviced
Mortgage Loan), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders, the RR Interest
Owner and, if applicable, the related Serviced Companion Noteholder, that may be
required in order for the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of the Certificateholders, the RR Interest
Owner and, if applicable, the related Serviced Companion Noteholder, in
accordance with the applicable terms thereof and/or of the related Mortgage Loan
documents)) and the Seller shall be deemed to have satisfied any such delivery
requirements by delivering with respect to any letter(s) of credit a copy
thereof to the Custodian together with an Officer’s Certificate of the Seller
certifying that such document has been delivered to the Master Servicer or an
Officer’s Certificate from the Master Servicer certifying that it holds the
letter(s) of credit pursuant to Section 2.01(b) of the Pooling and Servicing
Agreement. If a letter of credit referred to in the previous sentence is not in
a form that would allow the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of the Certificateholders, the RR Interest
Owner and, if applicable the related Serviced Companion Noteholder, in
accordance with the applicable terms thereof and/or of the related Mortgage Loan
documents, the Seller shall deliver the appropriate assignment or amendment

 



-3- 

 

 

documents (or copies of such assignment or amendment documents if the Seller has
submitted the originals to the related issuer of such letter of credit for
processing) to the Master Servicer within 90 days of the Closing Date. The
Seller shall pay any costs of assignment or amendment of such letter(s) of
credit required in order for the Master Servicer to draw on such letter(s) of
credit on behalf of the Trustee for the benefit of the Certificateholders, the
RR Interest Owner and, if applicable the related Serviced Companion Noteholder,
and shall cooperate with the reasonable requests of the Master Servicer or the
Special Servicer, as applicable, in connection with effectuating a draw under
any such letter of credit prior to the date such letter of credit is assigned or
amended in order that it may be drawn by the Master Servicer on behalf of the
Trustee for the benefit of the Certificateholders, the RR Interest Owner and, if
applicable, the related Serviced Companion Noteholder.

 

Contemporaneously with the execution of this Agreement by the Purchaser and the
Seller, the Seller shall deliver one (1) PDF and ten (10) originals of a power
of attorney substantially in the form of Exhibit F hereto to each of the Master
Servicer and the Special Servicer, that permits such parties to take such other
action as is necessary to effect the delivery, assignment and/or recordation of
any documents and/or instruments relating to any Mortgage Loan which have not
been delivered, assigned or recorded at the time required for enforcement by the
Trust Fund. The Seller will be required to effect at its expense the assignment
and, if applicable, recordation of its Mortgage Loan documents until the
assignment and recordation of all such Mortgage Loan documents has been
completed.

 

(b)       [Reserved]

 

(c)       Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans (other than the Non-Serviced Mortgage Loan) or the related Serviced
Companion Loans, (B) are reasonably necessary for the ongoing administration
and/or servicing of the Mortgage Loans (including any asset summaries related to
the Mortgage Loans that were delivered to the Rating Agencies in connection with
the rating of the Certificates) and the Serviced Companion Loans or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and the Serviced Companion Loans or holders of interests therein and (C) are in
the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans or any related Serviced Companion
Loans, together with a statement indicating which Escrow Payments and reserve
funds are allocable to each Mortgage Loan or to the Serviced Companion Loans,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 



-4- 

 

 

(d)       With respect to any Mortgage Loan secured by a Mortgaged Property that
is subject to a franchise agreement with a related comfort letter in favor of
the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders and the RR Interest Owner or have a new comfort letter
(or any such new document or acknowledgement as may be contemplated under the
existing comfort letter) issued in the name of the Trustee for the benefit of
the Certificateholders and the RR Interest Owner, the Seller or its designee
shall, within 45 days of the Closing Date (or any shorter period if required by
the applicable comfort letter), provide any such required notice or make any
such required request to the related franchisor for the transfer or assignment
of such comfort letter or issuance of a new comfort letter (or any such new
document or acknowledgement as may be contemplated under the existing comfort
letter), with a copy of such notice or request to the Custodian (who shall
include such document in the related Mortgage File), the Master Servicer and the
Special Servicer, and the Master Servicer shall use reasonable efforts in
accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master Servicer
shall, as soon as reasonably practicable following receipt thereof, deliver the
original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.

 

SECTION 4 Treatment as a Security Agreement. Pursuant to Section 1 hereof, the
Seller has conveyed to the Purchaser all of its right, title and interest in and
to the Mortgage Loans. The parties intend that such conveyance of the Seller’s
right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5 Covenants of the Seller. The Seller covenants with the Purchaser as
follows:

 

(a)       except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause McCoy & Orta, P.C. (“M&O”) to record and file in
the appropriate public recording office for real property records or UCC
Financing Statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related Assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and

 



-5- 

 

 

expenses relating to the recordation or filing of such assignments, assignments
of Mortgage and financing statements shall be paid by the Seller. If any such
document or instrument is lost or returned unrecorded or unfiled, as the case
may be, because of a defect therein, then the Seller shall promptly prepare or
cause the preparation of a substitute therefor or cure such defect or cause such
defect to be cured, as the case may be, and the Seller shall record or file, or
cause M&O to record or file, such substitute or corrected document or instrument
or, with respect to any assignments that the Custodian has agreed to record or
file pursuant to the Pooling and Servicing Agreement, deliver such substitute or
corrected document or instrument to the Custodian (or, if the Mortgage Loan is
then no longer subject to the Pooling and Servicing Agreement, the then holder
of such Mortgage Loan);

 

(b)       as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3),
(6) (if recorded) and (15) of the definition of “Mortgage File” in the Pooling
and Servicing Agreement solely because of a delay caused by the public recording
or filing office where such document or instrument has been delivered for
recordation or filing, as applicable, it shall forward to the Custodian a copy
of the original certified by the Seller to be a true and complete copy of the
original thereof submitted for recording. The Seller shall cause each assignment
referred to in Section (5)(a) above that is recorded and the file copy of each
UCC-3 assignment referred to in Section (5)(a) above to reflect that it should
be returned by the public recording or filing office to the Custodian or its
agent following recording (or, alternatively, to the Seller or its designee, in
which case the Seller shall deliver or cause the delivery of the recorded/filed
original to the Custodian promptly following receipt); provided that, in those
instances where the public recording office retains the original assignment of
Mortgage or Assignment of Assignment of Leases, the Seller shall obtain
therefrom and deliver to the Custodian a certified copy of the recorded
original. On a monthly basis, at the expense of the Seller, the Custodian shall
forward to the Master Servicer a copy of each of the aforementioned assignments
following the Custodian’s receipt thereof;

 

(c)       it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loan that is a Non-Serviced Mortgage Loan) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders, the RR Interest Owner and/or the Companion Holder. Prior to
the date that a letter of credit with respect to any Mortgage Loan is
transferred to the Master Servicer, the Seller will cooperate with the
reasonable requests of the Master Servicer or the Special Servicer, as
applicable, in connection with effectuating a draw under such letter of credit
as required under the terms of the related Mortgage Loan documents;

 

(d)       the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)       if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales

 



-6- 

 

 

of the Public Certificates by an Underwriter or a dealer) the Seller has
obtained actual knowledge of undisclosed or corrected information related to an
event that occurred prior to the Closing Date, which event causes there to be an
untrue statement of a material fact with respect to the Seller Information in
the Prospectus dated March 19, 2018 relating to the Public Certificates, the
annexes and exhibits thereto and any electronic media delivered therewith, or
the Offering Circular dated March 19, 2018 relating to the Private Certificates,
the annexes and exhibits thereto and any electronic media delivered therewith
(collectively, the “Offering Documents”), or causes there to be an omission to
state therein a material fact with respect to the Seller Information required to
be stated therein or necessary to make the statements therein with respect to
the Seller Information, in the light of the circumstances under which they were
made, not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable law.
(All terms under this clause (e) and not otherwise defined in this Agreement
shall have the meanings set forth in the Indemnification Agreement, dated as of
March 15, 2018, among the Underwriters, the Initial Purchasers, the Seller and
the Purchaser (the “Indemnification Agreement” and, together with this
Agreement, the “Operative Documents”));

 

(f)       for so long as the Trust (or with respect to the Companion Loans, if
such Companion Loan is deposited into another securitization, the trust fund
under such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
Companion Loans, if such Companion Loan (or a portion thereof) is deposited into
another securitization, the depositor of such securitization) and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit BB, Exhibit CC and Exhibit DD to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant;

 

(g)       within sixty (60) days after the Closing Date, the Seller shall
deliver or cause to be delivered an electronic copy of the Diligence File for
each Mortgage Loan to the Depositor by uploading such Diligence File (including,
if applicable, any additional documents that the Seller believes should be
included to enable the Asset Representations Reviewer to perform an Asset Review
on such Mortgage Loan; provided that such documents are clearly labeled and
identified) to the Intralinks Site, each such Diligence File being organized and

 



-7- 

 

 

categorized in accordance with the electronic file structure reasonably
requested by the Depositor;

 

(h)       promptly upon completion or such delivery of the Diligence Files, but
in no event later than sixty (60) days after the Closing Date, the Seller shall
provide each of the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Directing Holder, the
Asset Representations Reviewer and the Operating Advisor, to the addresses
provided in the notice provision of the Pooling and Servicing Agreement, with a
certification by an authorized officer of the Seller, substantially in the form
of Exhibit E to this Agreement, that the electronic copy of the Diligence File
for each Mortgage Loan uploaded to the Intralinks Site constitutes all documents
required under the definition of “Diligence File” and such Diligence Files are
organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor;

 

(i)       upon written request of the Asset Representations Reviewer (in the
event that the Asset Representations Reviewer reasonably determines that any
Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a
Delinquent Mortgage Loan), the Seller shall provide to the Asset Representations
Reviewer promptly, but in no event later than ten (10) Business Days after
receipt of such written request (which time period may be extended upon the
mutual agreement of the Seller and the Asset Representations Reviewer), such
documents requested by the Asset Representations Reviewer relating to each
Delinquent Mortgage Loan to enable the Asset Representations Reviewer to
complete any Test for a Delinquent Mortgage Loan, but only to the extent such
documents are in the possession of the Seller; provided that the Seller shall
not be required to provide any documents that are proprietary to the related
originator or the Seller or any draft documents, privileged or internal
communications, credit underwriting or due diligence analysis;

 

(j)       upon the completion of an Asset Review with respect to each Delinquent
Mortgage Loan and receipt by the Seller of a written request from the Asset
Representations Reviewer, the Seller shall pay a fee of (i) $15,000 plus $1,000
per additional Mortgaged Property with respect to each Delinquent Mortgage Loan
subject to an Asset Review with a Cut-off Date Principal Balance less than
$20,000,000, (ii) $20,000 plus $1,000 per additional Mortgaged Property with
respect to each Delinquent Mortgage Loan subject to an Asset Review with a
Cut-off Date Principal Balance greater than or equal to $20,000,000, but less
than $40,000,000 or (iii) $25,000 plus $1,000 per additional Mortgaged Property
with respect to each Delinquent Mortgage Loan subject to an Asset Review with a
Cut-off Date Principal Balance greater than or equal to $40,000,000, in each
case within 60 days of such written request by the Asset Representations
Reviewer;

 

(k)       if the preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the preliminary Asset Review Report to remedy
or otherwise refute the Test failure indicated in the preliminary Asset Review
Report. If the Seller elects to refute the Test failure indicated in the
preliminary Asset Review Report, the Seller shall provide any documents or any
explanations to support (i) a conclusion that a subject representation and
warranty has not

 



-8- 

 

 

 

failed a Test or (ii) a claim that any missing documents in the Review Materials
are not required to complete a Test, in any such case to the Asset
Representations Reviewer;

 

(l)       the Seller acknowledges and agrees that in the event an Enforcing
Party elects a dispute resolution method pursuant to Section 2.03 of the Pooling
and Servicing Agreement, the Seller shall abide by the selected dispute
resolution method and otherwise comply with the terms and provisions set forth
in the Pooling and Servicing Agreement (including the exhibits thereto) related
to the resolution method;

 

(m)       the Seller shall indemnify and hold harmless the Purchaser against any
and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written request by the Asset Representations Reviewer or (ii)
any failure by the Seller to provide all documents required to be delivered by
it pursuant to this Agreement and under the definition of “Diligence File” in
the Pooling and Servicing Agreement within 60 days of the Closing Date (or such
later date specified herein or in the Pooling and Servicing Agreement);

 

(n)       with respect to any Mortgage Loan that is (or may become pursuant to
the related Co-Lender Agreement) part of an Non-Serviced Whole Loan, (x) in the
event that the Closing Date occurs prior to the closing date of the Non-Serviced
Securitization, the Seller shall provide (or cause to be provided) to the
Depositor and the Trustee (1) written notice in a timely manner of (but no later
than three (3) Business Days prior to) the closing of such Non-Serviced
Securitization, and (2) no later than the closing date of such Non-Serviced
Securitization, a copy of the Non-Serviced Pooling Agreement in an
EDGAR-compatible format, and (y) in the event that the Closing Date occurs after
the closing of the Non-Serviced Securitization, the Seller shall provide, or
cause the Other Depositor to provide, the Depositor (and counsel thereto) with a
copy of the related Non-Serviced Pooling Agreement (together with any amendments
thereto) in an EDGAR-compatible format by the later of (1) two (2) Business Days
prior to the Closing Date and (2) the closing date of such Non-Serviced
Securitization;

 

(o)       with respect to the Companion Loans, the Seller agrees that if
disclosure related to the description of a party to the Pooling and Servicing
Agreement is requested by the holder of a related Companion Loan for inclusion
in the disclosure materials relating to the securitization of such Companion
Loan, the reasonable costs of such party related to such disclosure and any
opinion(s) of counsel, certifications and/or indemnification agreement(s) shall
be paid or caused to be paid by the Seller;

 

(p)       in the event that the Seller determines that a Third Party Purchaser
no longer complies with one or more of the requirements of §244.7(b)(1),
§244.7(b)(3), §244.7(b)(4), §244.7(b)(5) or §244.7(b)(8) of the Risk Retention
Rule, then the Seller shall promptly notify, or cause to be notified, the
Certificate Administrator in writing of such noncompliance, and the Certificate
Administrator will be required under the Pooling and Servicing Agreement to make
any such notice available to Privileged Persons via the Certificate
Administrator’s Website;

 



-9- 

 

 

(q)       unless the Seller has already disclosed or caused to be disclosed such
information on a Form 8-K, on or prior to the date that is 2 Business Days prior
to the first Distribution Date, the Seller shall deliver, or cause to be
delivered, to the Certificate Administrator the disclosure required pursuant to
§244.4(c)(1)(ii) of the Risk Retention Rule, and the Certificate Administrator
will be required under the Pooling and Servicing Agreement to make any such
disclosure available to Privileged Persons via the Certificate Administrator’s
Website; and

 

(r)       The Seller will (i) act as a “sponsor” (as defined in §244.2 of the
Risk Retention Rule) and (ii) cause the HRR Certificates to be retained by a
“third-party purchaser” (or any “majority-owned affiliate” thereof (as defined
in the Risk Retention Rule)) in accordance with §244.7(b) of the Risk Retention
Rule, and (iii) retain (or cause a “majority-owned affiliate” (as defined in the
Risk Retention Rule) of the Seller or an “originator” (as defined in the Risk
Retention Rule) to retain) the RR Interest in accordance with the Risk Retention
Rule. The Seller agrees that it shall comply and shall cause any “majority-owned
affiliate” (as defined in the Risk Retention Rule) of the Seller to comply with
the Risk Retention Rule.

 

SECTION 6 Representations and Warranties.

 

(a)       The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)       The Seller is a limited partnership, duly organized, validly existing
and in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;

 

(ii)       Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 



-10- 

 

 

(iii)       The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)       There is no action, suit, proceeding or investigation pending or, to
the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)       The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)       No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)       The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)       Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents.  The Seller further represents and
warrants that no portion of the Accountant’s Due Diligence Report contains, with
respect to the

 

-11- 

 

 

information contained therein with respect to the Mortgage Loans, any names,
addresses, other personal identifiers or zip codes with respect to any
individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(a)(viii).

 

(b)       The Purchaser represents and warrants to the Seller as of the Closing
Date that:

 

(i)       The Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, with full corporate power
and authority to own its assets and conduct its business, is duly qualified as a
foreign corporation in good standing in all jurisdictions in which the ownership
or lease of its property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the ability of the Purchaser to perform its
obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)       Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)       The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)       There is no action, suit, proceeding or investigation pending or, to
the Purchaser’s knowledge, threatened against the Purchaser in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 



-12- 

 

 

(v)       The Purchaser is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Purchaser or its properties or might have consequences that would materially and
adversely affect its performance under any Operative Document;

 

(vi)       No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)       The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters and the Initial Purchasers at least 5 Business Days before
the first sale in the offering contemplated by the Offering Documents; and (C)
furnished each such Form 15G to the Securities and Exchange Commission on EDGAR
at least 5 Business Days before the first sale in the offering contemplated by
the Offering Documents as required by Rule 15Ga-2.

 

(c)       The Seller further makes the representations and warranties as to the
Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-off Date
or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)       Pursuant to the Pooling and Servicing Agreement, if the Depositor, the
Master Servicer, the Special Servicer, the Trustee, the Certificate
Administrator or the Operating Advisor (solely in its capacity as operating
advisor) discovers (without implying any duty of such person to make, or to
attempt to make, such a discovery) or receives notice alleging (A) that any
document constituting a part of a Mortgage File has not been properly executed,
is missing, contains information that does not conform in any material respect
with the corresponding information set forth in the Mortgage Loan Schedule, or
does not appear to be regular on its face (each, a “Document Defect”), or (B) a
breach of any representation or warranty of the Seller made pursuant to Section
6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”), then such
party is required to give prompt written notice thereof to the Seller.

 

(e)       Pursuant to the Pooling and Servicing Agreement, the Master Servicer
(with respect to Non-Specially Serviced Mortgage Loans) or the Special Servicer
(with respect to Specially Serviced Mortgage Loans) is required to determine
whether any such Document Defect or Breach with respect to any Mortgage Loan
materially and adversely affects, or such Document Defect is deemed in
accordance with Section 2.03 of the Pooling and Servicing Agreement to
materially and adversely affect, the value of the Mortgage Loan or any related
REO Property or the interests of the Trustee or the Certificateholders and the
RR Interest Owner

 

 



-13- 

 

 

therein or causes any Mortgage Loan to fail to be a Qualified Mortgage (any such
Document Defect shall constitute a “Material Document Defect” and any such
Breach shall constitute a “Material Breach”; and a Material Breach and/or a
Material Document Defect, as the case may be, shall constitute a “Material
Defect”). The Master Servicer or the Special Servicer may (but will not be
obligated to) consult with the Master Servicer or the Special Servicer regarding
any determination of a Material Defect for a Non-Specially Serviced Mortgage
Loan. If such Document Defect or Breach has been determined to be a Material
Defect, then the Master Servicer or the Special Servicer that made such
determination will be required to give prompt written notice thereof to the
Seller, the other parties to the Pooling and Servicing Agreement and (for so
long as no Consultation Termination Event is continuing) the Directing Holder.
Promptly upon becoming aware of any such Material Defect (including through a
written notice given by any party to the Pooling and Servicing Agreement, as
provided above if the Document Defect or Breach identified therein is a Material
Defect), the Seller shall, not later than 90 days from the earlier of (a) the
earlier of the Seller’s discovery or receipt of notice of, and receipt of a
demand to take action with respect to, such Material Defect or (b) in the case
of a Material Defect relating to a Mortgage Loan not being a Qualified Mortgage,
any party’s discovery of such Material Defect (such 90-day period, the “Initial
Cure Period”), (i) cure such Material Defect in all material respects (which
cure shall include payment of any losses and Additional Trust Expenses
associated therewith, including the amount of any fees and reimbursable expenses
of the Asset Representations Reviewer attributable to the Asset Review of such
Mortgage Loan), (ii) repurchase the affected Mortgage Loan or REO Loan (or the
Trust’s interest therein with respect to any Mortgage Loan that is part of a
Whole Loan) at the applicable Purchase Price by wire transfer of immediately
available funds to the Collection Account or (iii) substitute a Qualified
Substitute Mortgage Loan (other than with respect to the related Whole Loans,
for which no substitution shall be permitted) for such affected Mortgage Loan
(provided that in no event shall any such substitution occur later than the
second anniversary of the Closing Date) and pay the Master Servicer, for deposit
into the Collection Account, any Substitution Shortfall Amount in connection
therewith; provided, however, that if (i) such Material Defect is capable of
being cured but not within such Initial Cure Period, (ii) such Material Defect
is not related to any Mortgage Loan’s not being a Qualified Mortgage and (iii)
the Seller has commenced and is diligently proceeding with the cure of such
Material Defect within such Initial Cure Period, then the Seller shall have an
additional 90 days (such additional 90 day period, the “Extended Cure Period”)
to complete such cure, or, in the event of a failure to so cure, to complete
such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above (it being understood and agreed
that, in connection with the Seller’s receiving such Extended Cure Period, the
Seller shall deliver an Officer’s Certificate to the Trustee, the Special
Servicer, the Operating Advisor and the Certificate Administrator setting forth
the reasons such Material Defect was not cured within the Initial Cure Period
and what actions the Seller is pursuing in connection with the cure of such
Material Defect and stating that the Seller anticipates that such Material
Defect will be cured within such Extended Cure Period); and provided, further,
that, if any such Material Defect is still not cured after the Initial Cure
Period and any such Extended Cure Period solely due to the failure of the Seller
to have received the recorded document, then the Seller shall be entitled to
continue to defer its cure, repurchase or substitution obligations in respect of
such Document Defect so long as the Seller certifies to the Trustee, the Special
Servicer, the Operating Advisor and the Certificate Administrator every 30 days
thereafter that the Document Defect is still in effect solely because of its
failure to have

 



-14- 

 

 

received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure, repurchase or substitution may continue beyond the date that
is 18 months following the Closing Date. Any such repurchase or substitution of
a Mortgage Loan shall be on a whole loan, servicing released basis. The Seller
shall have no obligation to monitor the Mortgage Loans regarding the existence
of a Breach or a Document Defect, but if the Seller discovers a Material Defect
with respect to a Mortgage Loan, it will notify the Purchaser. Periodic Payments
due with respect to each Qualified Substitute Mortgage Loan (if any) after the
related Due Date in the month of substitution, and Periodic Payments due with
respect to each Mortgage Loan being repurchased or replaced, and received by the
Master Servicer or the Special Servicer on behalf of the Trust, after the
related Cut-off Date through, but not including, the related date of repurchase
or substitution, shall be part of the Trust Fund. Periodic Payments due with
respect to each Qualified Substitute Mortgage Loan (if any) on or prior to the
related Due Date in the month of substitution, and Periodic Payments due with
respect to each Mortgage Loan being repurchased or replaced and received by the
Master Servicer or the Special Servicer on behalf of the Trust after the related
date of repurchase or substitution, shall not be part of the Trust Fund and are
to be remitted by the Master Servicer to the Seller effecting the related
repurchase or substitution within two Business Days following receipt of
properly identified and available funds constituting such Periodic Payment. From
and after the date of substitution, each Qualified Substitute Mortgage Loan, if
any, that has been substituted shall be deemed to constitute a “Mortgage Loan”
hereunder for all purposes.

 

No delay in either the discovery of a Material Defect on the part of any party
to the Pooling and Servicing Agreement or in providing notice of such Material
Defect shall relieve the Mortgage Loan Seller of its obligation to repurchase
the related Mortgage Loan (if it is otherwise required to do so under this
Agreement) unless (i) the Mortgage Loan Seller did not otherwise discover or
have knowledge of such Material Defect, (ii) such delay is the result of the
failure by a party to the Pooling and Servicing Agreement to provide prompt
notice as required by the terms of the Pooling and Servicing Agreement after
such party has actual knowledge of such Material Defect (knowledge shall not be
deemed to exist by reason of the custodian’s exception report) and such delay
precludes the Mortgage Loan Seller from curing such Material Defect and (iii)
provided that the Mortgage Loan Seller is afforded a cure period of 90 days from
the Mortgage Loan Seller’s receipt of notice thereof, such Material Defect did
not relate to a Mortgage Loan not being a Qualified Mortgage as described in
this section. Notwithstanding the foregoing, if a Mortgage Loan is not secured
by a Mortgaged Property that is, in whole or in part, a hotel, restaurant
(operated by a Mortgagor), healthcare facility, nursing home, assisted living
facility, self-storage facility, theatre or fitness center (operated by a
Mortgagor), then the failure to deliver to the Custodian copies of the UCC
Financing Statements with respect to such Mortgage Loan shall not be a Material
Defect.

 

If (i) any Mortgage Loan is required to be repurchased or substituted for in the
manner described in the first paragraph of this Section 6(e), (ii) such Mortgage
Loan is a Crossed Underlying Loan, and (iii) the applicable Material Defect does
not constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group (without regard to this paragraph), then the
applicable Material Defect shall be deemed to constitute a Material Defect as to
each other Crossed Underlying Loan in the related Crossed Mortgage Loan Group
for purposes of this paragraph, and the Seller will be required to repurchase or
substitute

 



-15- 

 

 

 

for all of the remaining Crossed Underlying Loans in the related Crossed
Mortgage Loan Group as provided in the first paragraph of this Section 6(e)
unless such other Crossed Underlying Loans in such Crossed Mortgage Loan Group
satisfy the Crossed Underlying Loan Repurchase Criteria. In the event that the
remaining Crossed Underlying Loans satisfy the aforementioned criteria, the
Seller may elect either to repurchase or substitute for only the affected
Crossed Underlying Loan as to which the related Material Defect exists or to
repurchase or substitute for all of the Crossed Underlying Loans in the related
Crossed Mortgage Loan Group. The Seller shall be responsible for the cost of any
Appraisal required to be obtained to determine if the Crossed Underlying Loan
Repurchase Criteria have been satisfied, so long as the scope and cost of such
Appraisal has been approved by the Seller (such approval not to be unreasonably
withheld).

 

To the extent that the Seller is required to repurchase or substitute for a
Crossed Underlying Loan hereunder in the manner prescribed above while the
Trustee continues to hold any other Crossed Underlying Loans in the related
Crossed Mortgage Loan Group, neither the Seller nor the Purchaser shall enforce
any remedies against the other’s Primary Collateral, but each is permitted to
exercise remedies against the Primary Collateral securing its respective related
Mortgage Loans, including with respect to the Trustee, the Primary Collateral
securing the Mortgage Loans still held by the Trustee.

 

If the exercise of remedies by one party would materially impair the ability of
the other party to exercise its remedies with respect to the Primary Collateral
securing the Crossed Underlying Loans held by such party, then the Seller and
the Purchaser shall forbear from exercising such remedies until the Mortgage
Loan documents evidencing and securing the relevant Mortgage Loans can be
modified in a manner that complies with this Agreement to remove the threat of
material impairment as a result of the exercise of remedies or some other
accommodation can be reached. Any reserve or other cash collateral or letters of
credit securing the Crossed Underlying Loans shall be allocated between such
Crossed Underlying Loans in accordance with the related Mortgage Loan documents,
or otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. Notwithstanding the foregoing, if a Crossed Underlying Loan included
in the Trust Fund is modified to terminate the related cross-collateralization
and/or cross-default provisions, as a condition to such modification, the Seller
shall furnish to the Trustee and the Certificate Administrator an Opinion of
Counsel that any modification shall not cause an Adverse REMIC Event. Any
expenses incurred by the Purchaser in connection with such modification or
accommodation (including but not limited to recoverable attorney fees) shall be
paid by the Seller.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the

 



-16- 

 

 

Mortgage Loan, establishing the validity or priority of any lien on any
collateral securing the Mortgage Loan or for any immediate significant servicing
obligation.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its repurchase or substitution obligations with respect to any
Material Defect provided in this Section 6(e), to the extent that the Seller and
the Purchaser (or, following the assignment of the Mortgage Loans to the Trust,
the Enforcing Servicer, on behalf of the Trust, and, if no Control Termination
Event has occurred and is continuing, with the consent of the Directing Holder)
are able to agree upon the Loss of Value Payment for a Material Defect, the
Seller may elect, in its sole discretion, to pay such Loss of Value Payment to
the Purchaser (or its assignee); provided that a Material Defect as a result of
a Mortgage Loan not constituting a Qualified Mortgage may not be cured by a Loss
of Value Payment. Upon its making such payment, the Seller shall be deemed to
have cured such Material Defect in all respects. Provided such payment is made,
this paragraph describes the sole remedy available to the Purchaser and its
assignees regarding any such Material Defect, and the Seller shall not be
obligated to repurchase or replace the related Mortgage Loan or otherwise cure
such Material Defect.

 

With respect to any Non-Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Non-Serviced Pooling Agreement) exists under the related Non-Serviced
Pooling Agreement with respect to the related Non-Serviced Companion Loan
included in the related Non-Serviced Securitization, and such Non-Serviced
Companion Loan is repurchased by or on behalf of such Seller (or other
responsible repurchasing entity) from the related Non-Serviced Securitization as
a result of such “material document defect” (as such term or any analogous term
is defined in such Non-Serviced Pooling Agreement), then the Seller shall
repurchase such Non-Serviced Mortgage Loan; provided, however, that such
repurchase obligation does not apply to any “material document defect” (as such
term or any analogous term is defined in the related Non-Serviced Pooling
Agreement) related solely to the promissory note for such Non-Serviced Companion
Loan.

 

(f)       In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied. In the event a Qualified Substitute
Mortgage Loan is substituted for a Mortgage Loan by the

 



-17- 

 

 

Seller as contemplated by this Section 6, the Seller shall deliver to the
Custodian the related Mortgage File and to the Master Servicer all Escrow
Payments and reserve funds pertaining to such Qualified Substitute Mortgage Loan
possessed by it and a certification to the effect that such Qualified Substitute
Mortgage Loan satisfies all of the requirements of the definition of “Qualified
Substitute Mortgage Loan” in the Pooling and Servicing Agreement.

 

(g)       The representations and warranties of the parties hereto shall survive
the execution and delivery and any termination of this Agreement and shall inure
to the benefit of the respective parties, notwithstanding any restrictive or
qualified endorsement on the Mortgage Notes or Assignment of Mortgage or the
examination of the Mortgage Files.

 

(h)       Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect, repurchase, or
substitute for, any affected Mortgage Loan or pay the Loss of Value Payment or
other required payment pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the
Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

(i)       The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a 15Ga-1 Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase Communication of a Repurchase Request
Withdrawal (other than from the Depositor) or (iv) the Seller rejects or
disputes any 15Ga-1 Repurchase Request. Each such notice shall be given no later
than the tenth (10th) Business Day after (A) with respect to clauses (i) and
(iii) of the preceding sentence, receipt of a Repurchase Communication of a
15Ga-1 Repurchase Request or a Repurchase Request Withdrawal, as applicable, and
(B) with respect to clauses (ii) and (iv) of the preceding sentence, the
occurrence of the event giving rise to the requirement for such notice, and
shall include (1) the identity of the related Mortgage Loan, (2) the date (x)
such Repurchase Communication of such 15Ga-1 Repurchase Request or Repurchase
Request Withdrawal was received, (y) the related Mortgage Loan was repurchased
or replaced or (z) the 15Ga-1 Repurchase Request was rejected or disputed, as
applicable, and (3) if known, the basis for (x) the 15Ga-1 Repurchase Request
(as asserted in the 15Ga-1 Repurchase Request) or (y) any rejection or dispute
of a 15Ga-1 Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.

 



-18- 

 

 

Any such information requested shall be provided as promptly as practicable
after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any 15Ga-1 Repurchase Request that is the subject of a
15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust is 0001731056.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7 Review of Mortgage File. The Purchaser shall require the Certificate
Administrator pursuant to the Pooling and Servicing Agreement to review the
Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing Agreement
and if it finds any document or documents not to have been properly executed, or
to be missing or to be defective on its face in any material respect, to notify
the Purchaser, which shall promptly notify the Seller.

 

SECTION 8 Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)       Each of the obligations of the Seller required to be performed by it
at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing

 



-19- 

 

 

effect signed by an authorized officer of the Seller substantially in the form
of Exhibit D to this Agreement.

 

(b)       The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)       The Purchaser shall have received the following additional closing
documents:

 

(i)       copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)       a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

(iii)       an officer’s certificate of the Seller in form reasonably acceptable
to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)       an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and

 

(v)       a letter from counsel of the Seller substantially to the effect that
(a) nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Preliminary Prospectus, the
Prospectus, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date (or, in the case of the Preliminary Prospectus or the
Preliminary Offering Circular, solely as of the time of sale) contained or
contain, as applicable, with respect to the Seller or the Mortgage Loans, any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein relating to the Seller or the Mortgage
Loans, in the light of the circumstances under which they were made, not
misleading and (b) the Seller Information (as defined in the Indemnification
Agreement) in the Prospectus appears to be appropriately responsive in all
material respects to the applicable requirements of Regulation AB.

 

(d)       The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.

 

(e)       The Seller shall have executed and delivered concurrently herewith the
Indemnification Agreement.

 



-20- 

 

 

(f)       The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9 Closing. The closing for the purchase and sale of the Mortgage Loans
shall take place at the office of Cadwalader, Wickersham & Taft LLP, New York,
New York, at 10:00 a.m., on the Closing Date or such other place and time as the
parties shall agree.

 

SECTION 10 Expenses. The Seller will pay its pro rata share (the Seller’s pro
rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-off Date of all the mortgage
loans to be included in the Trust) of all costs and expenses of the Purchaser in
connection with the transactions contemplated herein, including, but not limited
to: (i) the costs and expenses of the Purchaser in connection with the purchase
of the Mortgage Loans; (ii) the costs and expenses of reproducing and delivering
the Pooling and Servicing Agreement and this Agreement and printing (or
otherwise reproducing) and delivering the Certificates; (iii) the reasonable and
documented fees, costs and expenses of the Trustee, the Certificate
Administrator and their respective counsel; (iv) the fees and disbursements of a
firm of certified public accountants selected by the Purchaser and the Seller
with respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Preliminary Prospectus, the Prospectus, the
Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Preliminary Prospectus, Prospectus, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of such copies of the Registration Statement,
Preliminary Prospectus, Prospectus, Preliminary Offering Circular, Final
Offering Circular and this Agreement as the Underwriters may reasonably request;
(viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Cadwalader, Wickersham &
Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees and expenses
of Sidley Austin LLP, as counsel to the Underwriters and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the

 



-21- 

 

 

remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement. Furthermore, the parties shall in good faith endeavor to replace any
provision held to be invalid or unenforceable with a valid and enforceable
provision which most closely resembles, and which has the same economic effect
as, the provision held to be invalid or unenforceable.

 

SECTION 12 Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 14 Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER AND AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

SECTION 15 No Third-Party Beneficiaries. The parties do not intend the benefits
of this Agreement to inure to any third party except as expressly set forth in
Section 6 and Section 16.

 

SECTION 16 Assignment. (a)  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders and
the RR Interest Owner. The Seller hereby acknowledges its obligations pursuant
to Sections 2.01, 2.02 and 2.03 of the Pooling and

 



-22- 

 

 

Servicing Agreement. This Agreement shall bind and inure to the benefit of and
be enforceable by the Seller, the Purchaser and their permitted successors and
assigns. Any Person into which the Seller may be merged or consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Seller may become a party, or any Person succeeding to all or substantially all
of the business of the Seller, shall be the successor to the Seller hereunder
without any further act. The warranties and representations and the agreements
made by the Seller herein shall survive delivery of the Mortgage Loans to the
Trustee until the termination of the Pooling and Servicing Agreement, but shall
not be further assigned by the Trustee to any Person.

 

(b)       The Asset Representations Reviewer shall be an express third party
beneficiary of Sections 5(g), 5(h), 5(i) and 5(j) of this Agreement.

 

SECTION 17 Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by electronic transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, email:
leah.nivison@gs.com and gs-refgsecuritization@gs.com, with a copy to: Joe
Osborne, email: joe.osborne@gs.com and gs-refgsecuritization@gs.com, (ii) if
sent to the Seller, will be mailed, hand delivered, couriered or sent by
facsimile transmission or electronic mail and confirmed to it at Goldman Sachs
Mortgage Company, 200 West Street, New York, New York 10282, to the attention of
Leah Nivison, email: leah.nivison@gs.com and gs-refgsecuritization@gs.com, with
a copy to: Joe Osborne, email: joe.osborne@gs.com and
gs-refgsecuritization@gs.com, and (iii) in the case of any of the preceding
parties, such other address as may hereafter be furnished to the other party in
writing by such parties.

 

SECTION 18 Amendment. This Agreement may be amended only by a written instrument
which specifically refers to this Agreement and is executed by the Purchaser and
the Seller. This Agreement shall not be deemed to be amended orally or by virtue
of any continuing custom or practice. No amendment to the Pooling and Servicing
Agreement which relates to defined terms contained therein or to any obligations
or rights of the Seller whatsoever shall be effective against the Seller unless
the Seller shall have agreed to such amendment in writing.

 

SECTION 19 Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20 Exercise of Rights. No failure or delay on the part of any party to
exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to

 



-23- 

 

 

law or equity. No notice to or demand on any party in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21 No Partnership. Nothing herein contained shall be deemed or construed
to create a partnership or joint venture between the parties hereto. Nothing
herein contained shall be deemed or construed as creating an agency relationship
between the Purchaser and the Seller and neither party shall take any action
which could reasonably lead a third party to assume that it has the authority to
bind the other party or make commitments on such party’s behalf.

 

SECTION 22 Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23 Further Assurances. The Seller and Purchaser each agree to execute
and deliver such instruments and take such further actions as any party hereto
may, from time to time, reasonably request in order to effectuate the purposes
and carry out the terms of this Agreement.

 

* * * * * *

 

-24- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.



 

  GS MORTGAGE SECURITIES CORPORATION II, a Delaware corporation        By:
/s/ Leah Nivison     Name:  Leah Nivison
Title:    Chief Executive Officer         GOLDMAN SACHS MORTGAGE COMPANY, a New
York limited partnership   /s/ Michael Barbieri By: Authorized Representative

 



 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

A-1

 

 

 



GS9 Exhibit B - Mortgage Loan Schedule



 



Control Number Footnotes Loan Number Property Name Borrower Name Address City
State County Zip Code Mortgage Loan Rate (%) Net Mortgage Loan Rate (%) Original
Balance ($) Cut-Off Date Balance ($) Original Term To Maturity (Mos.) Remaining
Term To Maturity (Mos.) Maturity Date Original Amortization Term (Mos.)
Remaining Amortization Term (Mos.) Monthly Debt Service ($) (1) 1   21769944
Marina Heights State Farm Corporate Properties Tempe SPE, L.L.C. 300-600 East
Rio Salado Parkway Tempe Arizona Maricopa 85281 3.5595% 3.5448% $72,500,000
$72,500,000 120 118 1/6/2028 0 0 $218,040 2 3, 4 22048227 Apple Campus 3 CW SPE
LLC 222 North Wolfe Road Sunnyvale California Santa Clara 94085 3.3650% 3.3490%
$68,000,000 $68,000,000 120 118 1/6/2028 0 0 $193,330 3 4, 5, 6 22575337 Twelve
Oaks Mall TVO Mall Owner LLC 27500 Novi Road Novi Michigan Oakland 48377 4.3985%
4.3826% $66,666,668 $66,666,668 120 120 3/6/2028 360 360 $326,541 4 7 22565649
ESA Portfolio 2 Tates Creek Lex KY Hotel, LLC, 8 S Dayton OH Hotel, LLC, 34
Fairborn Dayton OH Hotel, LLC, 36 N Ft Wayne IN Hotel, LLC, 52 Med Center Plano
TX Hotel, LLC, 247 S Ft Wayne IN Hotel, LLC, 295 Nicholasville Lex KY Hotel,
LLC, 886 Airport El Paso TX Hotel, LLC, 4015 Kenwood Blue Ash Cincy OH Hotel,
LLC, 4120 N Dayton OH Hotel, LLC, 6016 Greenville Dallas TX Hotel, LLC, 6071
Fossil Creek Ft Worth TX Hotel, LLC, 6078 W El Paso TX Hotel, LLC, 6084 SW Ft
Worth TX Hotel, LLC, 6092 City View Ft Worth TX Hotel, LLC, 6175 Waco TX Hotel,
LLC, 9688 Reed Blue Ash Cincy OH Hotel, LLC, 9710 Parkway Plano TX Hotel, LLC,
9813 Airport W Indy IN Hotel, LLC and 9814 NW 465 Indy IN Hotel, LLC          
4.7545% 4.7386% $66,214,500 $66,214,500 120 120 3/6/2028 360 360 $345,586 4.01  
22565649 ESA Fort Wayne South   8309 West Jefferson Boulevard Fort Wayne Indiana
Allen 46804                     4.02   22565649 ESA Lexington Nicholasville Road
  2650 Wilhite Drive Lexington Kentucky Fayette 40503                     4.03  
22565649 ESA Indianapolis Northwest I 465   9370 Waldemar Road Indianapolis
Indiana Marion 46268                     4.04   22565649 ESA Dayton North   6688
Miller Lane Dayton Ohio Montgomery 45414                     4.05   22565649 ESA
Indianapolis Airport West Southern Avenue   5350 West Southern Avenue
Indianapolis Indiana Marion 46241                     4.06   22565649 ESA Dallas
Greenville Avenue   12270 Greenville Avenue Dallas Texas Dallas 75243          
          4.07   22565649 ESA Waco Woodway   5903 Woodway Drive Waco Texas
McLennan 76712                     4.08   22565649 ESA Fort Worth Fossil Creek  
3261 Northeast Loop 820 Fort Worth Texas Tarrant 76137                     4.09
  22565649 ESA El Paso Airport   6580 Montana Avenue El Paso Texas El Paso 79925
                    4.10   22565649 ESA Cincinnati Blue Ash Kenwood Road   11145
Kenwood Road Blue Ash Ohio Hamilton 45242                     4.11   22565649
ESA Fort Worth City View   5831 Overton Ridge Boulevard Fort Worth Texas Tarrant
76132                     4.12   22565649 ESA Dallas Plano Parkway   4709 West
Plano Parkway Plano Texas Collin 75093                     4.13   22565649 ESA
Cincinnati Blue Ash Reed Hartman   4630 Creek Road Blue Ash Ohio Hamilton 45242
                    4.14   22565649 ESA Dayton South   7851 Lois Circle Dayton
Ohio Montgomery 45459                     4.15   22565649 ESA Lexington Tates
Creek   3575 Tates Creek Road Lexington Kentucky Fayette 40517                  
  4.16   22565649 ESA Dayton Fairborn   3131 Presidential Drive Fairborn Ohio
Greene 45324                     4.17   22565649 ESA Fort Worth Southwest   4701
Citylake Boulevard West Fort Worth Texas Tarrant 76132                     4.18
  22565649 ESA Fort Wayne North   5810 Challenger Parkway Fort Wayne Indiana
Allen 46818                     4.19   22565649 ESA El Paso West   990 Sunland
Park Drive El Paso Texas El Paso 79922                     4.20   22565649 ESA
Dallas Plano Parkway Medical Center   4636 West Plano Parkway Plano Texas Collin
75093                     5 6 22575939 U.S. Industrial Portfolio SC USIP
Property Company, LLC           4.5240% 4.4981% $64,000,000 $64,000,000 120 120
3/6/2028 0 0 $244,631 5.01   22575939 DialogDirect   13700 Oakland Avenue and
350 Victor Street Highland Park Michigan Wayne 48203                     5.02  
22575939 JIT Packaging   1717 Gifford Road Elgin Illinois Cook 60120            
        5.03   22575939 Markel   435 School Lane Plymouth Meeting Pennsylvania
Montgomery 19462                     5.04   22575939 Dedicated Logistics   8201
54th Avenue North New Hope Minnesota Hennepin 55428                     5.05  
22575939 Wilbert   4221 Otter Lake Road White Bear Township Minnesota Ramsey
55110                     5.06   22575939 Matandy Steel   999 East Avenue and
1140 & 1200 Central Avenue Hamilton Ohio Butler 45011                     5.07  
22575939 Landmark Plastics   1331 Kelly Avenue Akron Ohio Summit 44306          
          5.08   22575939 Rohrer Corporation (OH)   717 Seville Road Wadsworth
Ohio Medina 44281                     5.09   22575939 Rohrer Corporation (IL)  
13701 George Bush Court Huntley Illinois McHenry 60142                     5.10
  22575939 Rohrer Corporation (GA)   1800 Enterprise Buford Georgia Gwinnett
30518                     5.11   22575939 AAP Metals   811 Regal Row Dallas
Texas Dallas 75247                     6   21743853 Brunswick Commons East
Brunswick UE Owner LLC 333-335 State Route 18 East Brunswick New Jersey
Middlesex 8816 4.3835% 4.3576% $63,000,000 $63,000,000 120 117 12/6/2027 0 0
$233,330 7   2236378 Pin Oak North Medical Office Norvin Pin Oak North LLC,
Norvin Pin Oak North II LLC, Norvin Pin Oak North III LLC, Norvin Pin Oak North
IV LLC, Norvin Pin Oak North V LLC and Norvin Pin Oak North VI LLC 6700 & 6750
West Loop South and 4710 Bellaire Boulevard Bellaire Texas Harris 77401 4.6475%
4.6116% $56,740,000 $56,740,000 120 119 2/6/2028 360 360 $292,487 8   22450372
Sola Apartments BW Sola Apartments LLC 8074 Gate Parkway West Jacksonville
Florida Duval 32216 4.6295% 4.6136% $40,230,000 $40,230,000 120 119 2/6/2028 0 0
$157,360 9 4, 8 21604021 Worldwide Plaza WWP Office, LLC and WWP Amenities
Holdings, LLC 825 Eighth Avenue New York New York New York 10019 3.6045% 3.5898%
$35,000,000 $35,000,000 120 116 11/6/2027 0 0 $106,593 10   19511323 90 Fifth
Avenue 90 Fifth Owner, LLC 90 Fifth Avenue New York New York New York 10011
4.3070% 4.2911% $33,750,000 $33,750,000 120 112 7/6/2027 0 0 $122,817 11 9
21515092 Bass Pro & Cabela’s Portfolio SPT Prairie 1 CB Drive, LLC, SPT Prairie
200 BP Drive, LLC, SPT Prairie 210 Demers Avenue, LLC, SPT Prairie 1000 CB
Drive, LLC, SPT Prairie 2250 Gatlin Blvd., LLC, SPT Prairie 2427 N. Greenwich
Road, LLC, SPT Prairie 2502 W. CB Drive, LLC, SPT Prairie 2700 Market Place
Drive, LLC, SPT Prairie 3900 CB Drive, LLC, SPT Prairie 5500 Cornerstone North
Blvd., LLC, SPT Prairie 7090 CB Drive NW, LLC, SPT Prairie 7700 CB Drive, LLC,
SPT Prairie 10670 CB Drive, LLC, SPT Prairie 10501 Palm River Road, LLC, SPT
Prairie 17907 IH-10 West, LLC and SPT Prairie 20200 Rogers Drive, LLC          
4.3790% 4.3631% $30,460,000 $30,460,000 120 115 10/6/2027 0 0 $112,697 11.01  
21515092 Cabela’s Rogers   20200 Rogers Drive Rogers Minnesota Hennepin 55374  
                  11.02   21515092 Cabela’s Lone Tree   10670 Cabela Drive Lone
Tree Colorado Douglas 80124                     11.03   21515092 Bass Pro San
Antonio   17907 IH-10 West San Antonio Texas Bexar 78257                    
11.04   21515092 Cabela’s Allen   1 Cabela Drive Allen Texas Collin 75002      
              11.05   21515092 Cabela’s Lehi   2502 West Cabelas Boulevard Lehi
Utah Utah 84043                     11.06   21515092 Bass Pro Tampa   10501 Palm
River Road Tampa Florida Hillsborough 33619                     11.07   21515092
Cabela’s Hammond   7700 Cabela Drive Hammond Indiana Lake 46324                
    11.08   21515092 Bass Pro Round Rock   200 Bass Pro Drive Round Rock Texas
Williamson 78665                     11.09   21515092 Cabela’s Fort Mill   1000
Cabelas Drive Fort Mill South Carolina York 29708                     11.10  
21515092 Cabela’s Wichita   2427 North Greenwich Road Wichita Kansas Sedgwick
67226                     11.11   21515092 Cabela’s Owatonna   3900 Cabelas
Drive Owatonna Minnesota Steele 55060                     11.12   21515092
Cabela’s Centerville   5500 Cornerstone North Boulevard Centerville Ohio
Montgomery 45440                     11.13   21515092 Cabela’s Huntsville   7090
Cabela Drive Northwest Huntsville Alabama Madison 35806                    
11.14   21515092 Bass Pro Port St. Lucie   2250 Southwest Gatlin Boulevard Port
St. Lucie Florida Saint Lucie 34953                     11.15   21515092
Cabela’s Waco   2700 Market Place Drive Waco Texas McLennan 76711              
      11.16   21515092 Cabela’s East Grand Forks   210 Demers Avenue East Grand
Forks Minnesota Polk 56721                     12   22351283 Tetra Technologies
Tetris Property LP 24955 Interstate 45 Spring Texas Montgomery 77380 4.4890%
4.4731% $26,500,000 $26,500,000 120 119 2/6/2028 360 360 $134,098 13 10 21656773
Esperanza Operadora Hotel Esperanza, S. de R.L. de C.V. Carretera
Transpeninsular Km. 7 Mz 10, Punta Ballena Cabo San Lucas Mexico NAP NAP 4.9435%
4.9276% $25,000,000 $25,000,000 120 116 11/6/2027 0 0 $104,420 14 4 21515086
Starwood Lodging Hotel Portfolio Various           4.5985% 4.5838% $25,000,000
$25,000,000 60 55 10/5/2022 0 0 $97,133 14.001   21515086 Hilton Garden Inn
Glastonbury   85 Glastonbury Boulevard Glastonbury Connecticut Hartford 06033  
                  14.002   21515086 Sheraton Hotel Woodbury   676 Bielenberg
Drive Woodbury Minnesota Washington 55125                     14.003   21515086
DoubleTree Holland   650 East 24th Street Holland Michigan Ottawa 49423        
            14.004   21515086 Lexington Residence Inn   3110 Wall Street
Lexington Kentucky Fayette 40513                     14.005   21515086 Residence
Inn Mystic Groton   40 Whitehall Avenue Mystic Connecticut New London 06355    
                14.006   21515086 Lexington Courtyard   3100 Wall Street
Lexington Kentucky Fayette 40513                     14.007   21515086 Residence
Inn Baton Rouge   7061 Commerce Circle Baton Rouge Louisiana East Baton Rouge
70809                     14.008   21515086 TownePlace Suites Boise Downtown  
1455 South Capitol Boulevard Boise Idaho Ada 83706                     14.009  
21515086 San Bernardino Hampton Inn & Suites   895 East Hospitality Lane San
Bernardino California San Bernardino 92408                     14.010   21515086
Fairfield Inn and Suites Reno Sparks   2085 Brierley Way Sparks Nevada Washoe
89434                     14.011   21515086 Kalamazoo-Portage Courtyard   400
Trade Centre Way Portage Michigan Kalamazoo 49002                     14.012  
21515086 Bismarck Residence Inn   3421 North 14th Street Bismarck North Dakota
Burleigh 58503                     14.013   21515086 Residence Inn Southington  
778 West Street Southington Connecticut Hartford 06489                    
14.014   21515086 Bloomington Fairfield Inn & Suites   2401 American Boulevard
East Bloomington Minnesota Hennepin 55425                     14.015   21515086
Montgomeryville Staybridge Suites   119 Garden Golf Boulevard North Wales
Pennsylvania Montgomery 19454                     14.016   21515086 TownePlace
Suites Pocatello   2376 Via Caporatti Drive Pocatello Idaho Bannock 83201      
              14.017   21515086 Rockford Residence Inn   7542 Colosseum Drive
Rockford Illinois Winnebago 61107                     14.018   21515086
Residence Inn Danbury   22 Segar Street Danbury Connecticut Fairfield 06810    
                14.019   21515086 Westminster Hampton Inn   5030 West 88th Place
Westminster Colorado Adams 80031                     14.020   21515086 Appleton
Residence Inn   310 North Metro Drive Appleton Wisconsin Outagamie 54913        
            14.021   21515086 Quantico Courtyard   375 Corporate Drive Stafford
Virginia Stafford 22554                     14.022   21515086 El Paso Staybridge
Suites   6680 Gateway Boulevard East El Paso Texas El Paso 79915                
    14.023   21515086 Fargo Residence Inn   4335 23rd Avenue South Fargo North
Dakota Cass 58104                     14.024   21515086 Langhorne SpringHill
Suites   200 North Buckstown Road Langhorne Pennsylvania Bucks 19047            
        14.025   21515086 Fairfield Inn and Suites Bethlehem   2140 Motel Drive
Bethlehem Pennsylvania Lehigh 18018                     14.026   21515086
Mendota Heights Fairfield Inn & Suites   1330 Northland Drive Mendota Heights
Minnesota Dakota 55120                     14.027   21515086 Residence Inn
Albuquerque   4331 The Lane at 25 Northeast Albuquerque New Mexico Bernalillo
87109                     14.028   21515086 Residence Inn Kansas City Olathe  
12215 South Strang Line Road Olathe Kansas Johnson 66062                    
14.029   21515086 Residence Inn Monroe   4960 Millhaven Road Monroe Louisiana
Monroe 71203                     14.030   21515086 Residence Inn San Antonio
North Stone Oak   1115 North Loop 1604 East San Antonio Texas Bexar 78232      
              14.031   21515086 Amarillo Residence Inn   6700 West Interstate 40
Amarillo Texas Potter 79106                     14.032   21515086 TownePlace
Suites Scranton   26 Radcliffe Drive Moosic Pennsylvania Lackawanna 18507      
              14.033   21515086 SpringHill Suites Waterford   401 North Frontage
Road Waterford Connecticut New London 06385                     14.034  
21515086 Madison Residence Inn   4862 Hayes Road Madison Wisconsin Dane 53704  
                  14.035   21515086 Peoria, IL Residence Inn   2000 West War
Memorial Drive Peoria Illinois Peoria 61614                     14.036  
21515086 Lafayette Fairfield Inn & Suites   4000 South Street Lafayette Indiana
Tippecanoe 47905                     14.037   21515086 Eden Prairie Fairfield
Inn & Suites   11325 Viking Drive Eden Prairie Minnesota Hennepin 55344        
            14.038   21515086 Tinley Park Fairfield Inn & Suites   18511 North
Creek Drive Tinely Park Illinois Will 60477                     14.039  
21515086 St. Joseph Hampton Inn   3928 Frederick Boulevard St. Joseph Missouri
Buchanan 64506                     14.040   21515086 Burnsville Hampton Inn  
14400 Nicollet Court Burnsville Minnesota Dakota 55306                    
14.041   21515086 Peoria, IL Courtyard   1928 West War Memorial Drive Peoria
Illinois Peoria 61614                     14.042   21515086 Champaign Courtyard
  1811 Moreland Boulevard Champaign Illinois Champaign 61822                    
14.043   21515086 Springfield Courtyard   3462 Freedom Drive Springfield
Illinois Sangamon 62704                     14.044   21515086 Akron Courtyard  
100 Springside Drive Akron Ohio Summit 44333                     14.045  
21515086 El Paso Holiday Inn Express & Suites   6666 Gateway Boulevard East El
Paso Texas El Paso 79915                     14.046   21515086 Memphis
SpringHill Suites   2800 New Brunswick Road Memphis Tennessee Shelby 38133      
              14.047   21515086 Tinley Park Hampton Inn   18501 North Creek
Drive Tinely Park Illinois Will 60477                     14.048   21515086
Phoenix TownePlace Suites   9425 North Black Canyon Highway Phoenix Arizona
Maricopa 85021                     14.049   21515086 Woodbury Hampton Inn   1450
Weir Drive Woodbury Minnesota Washington 55125                     14.050  
21515086 Colorado Springs Fairfield Inn   7085 Commerce Center Drive Colorado
Springs Colorado El Paso 80919                    

 



 

 

GS9 Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Borrower Name Address City
State County Zip Code Mortgage Loan Rate (%) Net Mortgage Loan Rate (%) Original
Balance ($) Cut-Off Date Balance ($) Original Term To Maturity (Mos.) Remaining
Term To Maturity (Mos.) Maturity Date Original Amortization Term (Mos.)
Remaining Amortization Term (Mos.) Monthly Debt Service ($) (1) 14.051  
21515086 Wichita Falls Hampton Inn   4217 Kemp Boulevard Wichita Falls Texas
Wichita 76308                     14.052   21515086 Zanesville Hampton Inn  
1009 Spring Street Zanesville Ohio Muskingum 43701                     14.053  
21515086 Holland Fairfield Inn & Suites   2854 West Shore Drive Holland Michigan
Ottawa 49424                     14.054   21515086 Lubbock Hampton Inn   4003
South Loop 289 Lubbock Texas Lubbock 79423                     14.055   21515086
Phoenix SpringHill Suites   9425 North Black Canyon Highway Phoenix Arizona
Maricopa 85021                     14.056   21515086 Lewisville Residence Inn  
755 Vista Ridge Mall Drive Lewisville Texas Denton 75067                    
14.057   21515086 Battle Creek Hampton Inn   1150 Riverside Drive Battle Creek
Michigan Calhoun 49015                     14.058   21515086 Courtyard Scranton
  16 Glenmaura National Boulevard Moosic Pennsylvania Lackawanna 18507          
          14.059   21515086 Springfield Fairfield Inn & Suites   1870 West 1st
Street Springfield Ohio Clark 45504                     14.060   21515086
Branson Fairfield Inn & Suites   220 Highway 165 Branson Missouri Taney 65616  
                  14.061   21515086 Toledo Fairfield Inn & Suites   521 West
Dussel Drive Maumee Ohio Lucas 43537                     14.062   21515086
Corpus Christi Residence Inn   5229 Blanche Moore Drive Corpus Christi Texas
Nueces 78411                     14.063   21515086 Columbus Homewood Suites  
3841 Park Mill Run Drive Hilliard Ohio Franklin 43026                     14.064
  21515086 Houston Brookhollow SpringHill Suites   2750 North Loop West Houston
Texas Harris 77092                     14.065   21515086 Residence Inn Fort
Smith   3005 South 74th Street Fort Smith Arkansas Sebastian 72903              
      14.066   21515086 Joliet Fairfield Inn & Suites North   3239 Norman Avenue
Joliet Illinois Will 60431                     14.067   21515086 Plano Fairfield
Inn & Suites   4712 West Plano Parkway Plano Texas Collin 75093                
    14.068   21515086 Topeka Residence Inn   1620 Southwest Westport Drive
Topeka Kansas Shawnee 66604                     14.069   21515086 Bedford
TownePlace Suites   2301 Plaza Parkway Bedford Texas Tarrant 76021              
      14.070   21515086 Wichita Hampton Inn   9449 East Corporate Hills Drive
Wichita Kansas Sedgwick 67207                     14.071   21515086 Holiday Inn
Express Malvern   1 Morehall Road Frazer Pennsylvania Chester 19355            
        14.072   21515086 Greeley Fairfield Inn & Suites   2401 West 29th Street
Greeley Colorado Weld 80631                     14.073   21515086 Amarillo
Fairfield Inn & Suites   6600 West Interstate 40 Amarillo Texas Potter 79106    
                14.074   21515086 Dallas Homewood Suites   9169 Markville Drive
Dallas Texas Dallas 75243                     14.075   21515086 Oshkosh
Fairfield Inn & Suites   1800 South Koeller Street Oshkosh Wisconsin Winnebago
54902                     14.076   21515086 Burnsville Fairfield Inn & Suites  
14350 Nicollet Court Burnsville Minnesota Dakota 55306                    
14.077   21515086 Willowbrook Homewood Suites   7655 FM 1960 Road West Houston
Texas Harris 77070                     14.078   21515086 Memphis Fairfield Inn &
Suites   8489 US Highway 64 Memphis Tennessee Shelby 38133                    
14.079   21515086 Mansfield Hampton Inn   1051 North Lexington Springmill Road
Ontario Ohio Richland 44906                     14.080   21515086 Lubbock
Fairfield Inn & Suites   4007 South Loop 289 Lubbock Texas Lubbock 79423        
            14.081   21515086 Mishawaka Fairfield Inn & Suites   425 West
University Drive Mishawaka Indiana St. Joseph 46545                     14.082  
21515086 Abilene Hampton Inn   3917 Ridgemont Drive Abilene Texas Taylor 79606  
                  14.083   21515086 Akron Hampton Inn   80 Springside Drive
Akron Ohio Summit 44333                     14.084   21515086 Fort Worth Hampton
Inn   4799 Southwest Loop 820 Fort Worth Texas Tarrant 76132                    
14.085   21515086 Bloomington Courtyard   310 A Greenbriar Drive Normal Illinois
McLean 61761                     14.086   21515086 Fargo Comfort Suites   4417
23rd Avenue South Fargo North Dakota Cass 58104                     14.087  
21515086 Findlay Fairfield Inn & Suites   2000 Tiffin Avenue Findlay Ohio
Hancock 45840                     14.088   21515086 Stevens Point Fairfield Inn
& Suites   5317 US Highway 10 East Stevens Point Wisconsin Portage 54482        
            14.089   21515086 Quincy Fairfield Inn & Suites   4415 Broadway
Street Quincy Illinois Adams 62305                     14.090   21515086 Findlay
Hampton Inn   921 Interstate Drive Findlay Ohio Hancock 45840                  
  14.091   21515086 Forsyth Fairfield Inn   1417 Hickory Point Drive Forsyth
Illinois Macon 62535                     14.092   21515086 Muncie Fairfield Inn
  4011 West Bethel Avenue Muncie Indiana Delaware 47304                    
14.093   21515086 Bismarck South Fairfield Inn & Suites   135 Ivy Avenue
Bismarck North Dakota Burleigh 58504                     14.094   21515086 Lee’s
Summit Fairfield Inn & Suites   1301 Northeast Windsor Drive Lee’s Summit
Missouri Jackson 64086                     14.095   21515086 Norman Fairfield
Inn & Suites   301 Norman Center Court Norman Oklahoma Cleveland 73072          
          14.096   21515086 Dallas I-635 Fairfield Inn & Suites (Park Central)  
9230 LBJ Freeway Dallas Texas Dallas 75243                     14.097   21515086
Council Bluffs Fairfield Inn & Suites   520 30th Avenue Council Bluffs Iowa
Pottawattamie 51501                     14.098   21515086 Terre Haute Fairfield
Inn & Suites   475 East Margaret Drive Terre Haute Indiana Vigo 47802          
          14.099   21515086 Waco Fairfield Inn & Suites   5805 Woodway Drive
Waco Texas McLennan 76712                     14.100   21515086 Champaign
Fairfield Inn & Suites   1807 Moreland Boulevard Champaign Illinois Champaign
61822                     14.101   21515086 Houston Brookhollow TownePlace
Suites   12820 Northwest Freeway Houston Texas Harris 77040                    
14.102   21515086 Corpus Christi Fairfield Inn & Suites   5217 Blanche Moore
Drive Corpus Christi Texas Nueces 78411                     14.103   21515086
Fargo Fairfield Inn & Suites   3902 9th Avenue Southwest Fargo North Dakota Cass
58103                     14.104   21515086 Galesburg Fairfield Inn & Suites  
901 West Carl Sandburg Drive Galesburg Illinois Knox 61401                    
14.105   21515086 Abilene Fairfield Inn & Suites   3902 Turner Plaza Abilene
Texas Taylor 79606                     14.106   21515086 Billings Fairfield Inn
& Suites   2026 Overland Avenue Billings Montana Yellowstone 59102              
      14.107   21515086 Peru Fairfield Inn & Suites   4385 Venture Drive Peru
Illinois La Salle 61354                     14.108   21515086 Mesquite Fairfield
Inn & Suites   4020 Towne Crossing Boulevard Mesquite Texas Dallas 75150        
            14.109   21515086 San Angelo Hampton Inn   2959 Loop 306 San Angelo
Texas Tom Green 76904                     14.110   21515086 Bismarck North
Fairfield Inn & Suites   1120 East Century Avenue Bismarck North Dakota Burleigh
58503                     14.111   21515086 Willowbrook Hampton Inn   7645 FM
1960 Road West Houston Texas Harris 77070                     14.112   21515086
Toledo Country Inn & Suites   541 West Dussel Drive Maumee Ohio Lucas 43537    
                14.113   21515086 Dubuque Fairfield Inn   3400 Dodge Street
Dubuque Iowa Dubuque 52003                     14.114   21515086 Kankakee
Fairfield Inn   1550 North State Route 50 Bourbonnais Illinois Kankakee 60914  
                  14.115   21515086 Canton Fairfield Inn & Suites   5285
Broadmoor Circle Northwest Canton Ohio Stark 44709                     14.116  
21515086 Westchase Fairfield Inn & Suites   2400 West Sam Houston Parkway South
Houston Texas Harris 77042                     14.117   21515086 Lima Fairfield
Inn   2179 Elida Road Lima Ohio Allen 45805                     14.118  
21515086 Owatonna Country Inn & Suites   130 Allan Avenue Owatonna Minnesota
Steele 55060                     14.119   21515086 Saginaw Fairfield Inn   5200
Cardinal Square Boulevard Saginaw Michigan Saginaw 48604                    
14.120   21515086 Youngstown Hampton Inn   7395 Tiffany South Youngstown Ohio
Mahoning 44514                     14.121   21515086 Longview Fairfield Inn &
Suites   3305 North 4th Street Longview Texas Gregg 75605                    
14.122   21515086 Middletown Fairfield Inn   6750 Roosevelt Parkway Middletown
Ohio Butler 45044                     14.123   21515086 Mishawaka Best Western
Plus   445 West University Drive Mishawaka Indiana St. Joseph 46545            
        14.124   21515086 Tyler Fairfield Inn & Suites   1945 West Southwest
Loop 323 Tyler Texas Smith 75701                     14.125   21515086 Stafford
Hampton Inn   4714 Techniplex Drive Stafford Texas Fort Bend 77477              
      14.126   21515086 Lincoln Fairfield Inn & Suites   4221 Industrial Avenue
Lincoln Nebraska Lancaster 68504                     14.127   21515086 Saginaw
Comfort Suites   5180 Cardinal Square Boulevard Saginaw Michigan Saginaw 48604  
                  14.128   21515086 Humble Fairfield Inn & Suites   20525
Highway 59 North Humble Texas Harris 77338                     14.129   21515086
Corpus Christi Country Inn & Suites   5209 Blanche Moore Drive Corpus Christi
Texas Nueces 78411                     14.130   21515086 Youngstown Fairfield
Inn & Suites   7397 Tiffany South Youngstown Ohio Mahoning 44514                
    14.131   21515086 Stillwater Fairfield Inn & Suites   418 East Hall of Fame
Avenue Stillwater Oklahoma Payne 74075                     14.132   21515086
Quail Springs Fairfield Inn & Suites   13520 Plaza Terrace Oklahoma City
Oklahoma Oklahoma 73120                     14.133   21515086 Temple Fairfield
Inn & Suites   1402 Southwest H.K. Dodgen Loop Temple Texas Bell 76504          
          14.134   21515086 Topeka Fairfield Inn   1530 Southwest Westport Drive
Topeka Kansas Shawnee 66604                     14.135   21515086 Lincoln
Comfort Suites   4231 Industrial Avenue Lincoln Nebraska Lancaster 68504        
            14.136   21515086 Wichita Comfort Inn   9525 East Corporate Hills
Drive Wichita Kansas Sedgwick 67207                     14.137   21515086
Bloomington Comfort Suites   310 B Greenrbriar Drive Normal Illinois McLean
61761                     14.138   21515086 Grand Forks Fairfield Inn   3051
South 34th Street Grand Forks North Dakota Grand Forks 58201                    
15   22052527 Doral Plaza SPG Doral Land Partners, LLC and SPG Doral Retail
Partners, LLC 10640 Northwest 19th Street Doral Florida Miami-Dade 33172 4.5285%
4.4826% $24,900,000 $24,900,000 120 118 1/6/2028 0 0 $95,271 16   22052882
Rutherford Commons UE Paterson Plank Road LLC 150 Route 17 East Rutherford New
Jersey Bergen 07073 4.4885% 4.4626% $23,000,000 $23,000,000 120 118 1/6/2028 0 0
$87,224 17   22351279 Alexandria Moulding Portfolio AGNL Crown, L.L.C.          
4.4820% 4.4361% $22,425,000 $22,425,000 120 119 2/6/2028 360 360 $113,384 17.01
  22351279 Alexandria Moulding La Porte IN   4747 West State Road 2 La Porte
Indiana La Porte 46350                     17.02   22351279 Alexandria Moulding
Moxee WA   101 Grant Way Moxee Washington Yakima 98936                     18  
22350847 Anytime Self Storage Portfolio 101 and 110 South Taylor Avenue AZ 13
Holdings LLC, 1751 East Benson Highway AZ 13 Holdings LLC, 7340 East Benson
Highway AZ 13 Holdings LLC, 11139 East Apache Trail AZ 13 Holdings LLC, 5600
South 12th Avenue AZ 13 Holdings LLC, 3055 North 30th Avenue AZ 13 Holdings LLC,
508 North Grant Street AZ 13 Holdings LLC, 1155 East Irvington Road AZ 13
Holdings LLC, 2100 West Baseline Road AZ 13 Holdings LLC and 556 East Frank Way
AZ 13 Holdings LLC           5.0085% 4.9926% $20,000,000 $20,000,000 120 119
2/6/2028 360 360 $107,468 18.01   22350847 2100 West Baseline Avenue   2100 West
Baseline Avenue Apache Junction Arizona Pinal 85120                     18.02  
22350847 1751 East Benson Highway   1751 East Benson Highway Tucson Arizona Pima
85714                     18.03   22350847 101 South Taylor Avenue   101 South
Taylor Avenue Bisbee Arizona Cochise 85603                     18.04   22350847
7340 East Benson Highway   7340 East Benson Highway Tucson Arizona Pima 85756  
                  18.05   22350847 556 East Frank Way   556 East Frank Way
Williams Arizona Coconino 86046                     18.06   22350847 3055 North
30th Avenue   3055 North 30th Avenue Phoenix Arizona Maricopa 85017            
        18.07   22350847 11139 East Apache Trail   11139 East Apache Trail
Apache Junction Arizona Maricopa 85120                     18.08   22350847 1155
East Irvington Road   1155 East Irvington Road Tucson Arizona Pima 85714        
            18.09   22350847 5600 South 12th Avenue   5600 South 12th Avenue
Tucson Arizona Pima 85706                     18.10   22350847 508 North Grant
Street   508 North Grant Street Flagstaff Arizona Coconino 86004                
    19 6 22558058 Two Democracy Second Rock Spring Park Limited Partnership 6707
Democracy Boulevard Bethesda Maryland Montgomery 20817 5.3915% 5.3756%
$15,000,000 $15,000,000 120 120 3/6/2028 360 360 $84,150 20 11 21671833 801
Broadway Clark Place Commercial, LLC 801 Broadway Avenue Northwest Grand Rapids
Michigan Kent 49504 4.2705% 4.2346% $14,000,000 $13,922,744 120 116 11/6/2027
360 356 $69,040 21   22052526 357 Flatbush 357 Flatbush SPE, LLC 357-365
Flatbush Avenue Brooklyn New York Kings 11238 4.7235% 4.7076% $10,500,000
$10,500,000 120 118 1/6/2028 0 0 $41,905 22   22575339 North Park Apartments
Clear Sky Capital North Park, LP 90 Northpoint Drive Houston Texas Harris 77060
5.0540% 4.9981% $10,150,000 $10,150,000 120 120 3/6/2028 360 360 $54,823 23  
22351284 TGAAR Tower TGAAR Tower, LLC 24 Smith Road Midland Texas Midland 79705
4.4895% 4.4336% $7,200,000 $7,188,705 120 119 2/6/2028 360 359 $36,436 24  
22456465 Chase Retail Center Highway 6 Y-Shops, LLC 9151 Highway 6 South Houston
Texas Fort Bend 77083 5.0545% 5.0386% $6,900,000 $6,889,855 120 119 2/6/2028 360
359 $37,271 25 12 22052200 Cross County Shopping Center Hudson Bay Trading
Company 1930 North Military Trail West Palm Beach Florida Palm Beach 33409
4.7225% 4.6666% $6,860,000 $6,860,000 120 118 1/6/2028 360 360 $35,671 26  
22003540 RiNo Self Storage RiNo Self-Storage, LLC 3270 Blake Street Denver
Colorado Denver 80205 4.7385% 4.7226% $6,700,000 $6,700,000 120 118 1/6/2028 0 0
$26,824 27   25575372 Fresh Thyme Kirkwood MLSE II, LLC 1018 North Kirkwood Road
Kirkwood Missouri Saint Louis 63122 5.1005% 5.0171% $6,600,000 $6,600,000 120
120 3/6/2028 360 360 $35,837 28 13 22565643 Parkway Tower Parkway Tower, LLC
10542 South Jordan Gateway South Jordan Utah Salt Lake 84095 5.0595% 5.0436%
$6,550,000 $6,550,000 120 120 3/6/2028 360 360 $35,400 29 14 22551593 Holiday
Inn Express Columbus Magnolia Northlake, LLC 7336 Bear Lane Columbus Georgia
Muscogee 31909 5.3140% 5.2306% $6,528,000 $6,528,000 120 120 3/6/2028 360 360
$36,307 30   22052202 Century Industrial Center Tenmark Century Center, LLC
2010, 2020 and 2030 Century Center Boulevard Irving Texas Dallas 75062 4.6550%
4.5991% $5,750,000 $5,750,000 120 118 1/6/2028 360 360 $29,666 31 15 21671831
Camp Creek Camp Creek Investors, LLC 3330 Camp Creek Parkway East Point Georgia
Fulton 30344 4.9840% 4.9681% $5,100,000 $5,100,000 120 116 11/6/2027 360 360
$27,328 32   22565646 ESA Fort Worth Medical Center 9712 Med Center Ft Worth TX
Hotel, LLC 1601 River Run Fort Worth Texas Tarrant 76107 4.7545% 4.7386%
$4,275,100 $4,275,100 120 120 3/6/2028 360 360 $22,313 33   22565647 ESA
Indianapolis Airport 4014 Airport Indy IN Hotel, LLC 2730 Fortune Circle West
Indianapolis Indiana Marion 46241 4.7545% 4.7386% $3,079,500 $3,079,500 120 120
3/6/2028 360 360 $16,072 34   22565644 ESA Cincinnati Blue Ash Reagan HIG 15
Reagan Blue Ash Cincy OH Hotel, LLC 4260 Hunt Road Blue Ash Ohio Hamilton 45242
4.7545% 4.7386% $2,746,200 $2,746,200 120 120 3/6/2028 360 360 $14,333 35  
22565645 ESA Dallas Vantage Point Drive 9835 Vantage Dallas TX Hotel, LLC 9019
Vantage Point Drive Dallas Texas Dallas 75243 4.7545% 4.7386% $2,517,100
$2,517,100 120 120 3/6/2028 360 360 $13,137 36 16 22052199 Monte Industrial
Monte Group, Inc. 4100 North 29th Avenue Hollywood Florida Broward 33020 4.9925%
4.9366% $2,100,000 $2,094,647 120 118 1/6/2028 360 358 $11,264 37   22565648 ESA
Indianapolis Northwest College 14 NW College Indy IN Hotel, LLC 9030 Wesleyan
Road Indianapolis Indiana Marion 46268 4.7545% 4.7386% $1,292,600 $1,292,600 120
120 3/6/2028 360 360 $6,746

 



 

 

GS9 Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Servicing Fee Rate (%)
Subservicing Fee Rate (%) Interest Accrual Method Ownership Interest Crossed
Group Originator Mortgage Loan Seller Carve-out Guarantor Letter of Credit
Upfront RE Tax Reserve ($) Ongoing RE Tax Reserve ($) Upfront Insurance Reserve
($) Ongoing Insurance Reserve ($) Upfront Replacement Reserve ($) Ongoing
Replacement Reserve ($) 1   21769944 Marina Heights State Farm 0.0025% 0.001250%
Actual/360 Leasehold NAP GSMC GSMC None No $0 $0 $0 $0 $0 $0 2 3, 4 22048227
Apple Campus 3 0.0025% 0.002500% Actual/360 Fee Simple NAP GSMC, WFB, DBNY GSMC
Paul Guarantor LLC No $0 $249,368 $0 $0 $0 $0 3 4, 5, 6 22575337 Twelve Oaks
Mall 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC, WFB, JPMCB GSMC The
Taubman Realty Group Limited Partnership No $0 $0 $0 $0 $0 $0 4 7 22565649 ESA
Portfolio 0.0050% 0.000000% Actual/360   NAP GSMC GSMC Alan Kanders No $342,116
$147,999 $81,821 $40,911 $0 See Footnote 4.01   22565649 ESA Fort Wayne South  
    Fee Simple                       4.02   22565649 ESA Lexington Nicholasville
Road       Fee Simple                       4.03   22565649 ESA Indianapolis
Northwest I 465       Fee Simple                       4.04   22565649 ESA
Dayton North       Fee Simple                       4.05   22565649 ESA
Indianapolis Airport West Southern Avenue       Fee Simple                      
4.06   22565649 ESA Dallas Greenville Avenue       Fee Simple                  
    4.07   22565649 ESA Waco Woodway       Fee Simple                       4.08
  22565649 ESA Fort Worth Fossil Creek       Fee Simple                      
4.09   22565649 ESA El Paso Airport       Fee Simple                       4.10
  22565649 ESA Cincinnati Blue Ash Kenwood Road       Fee Simple                
      4.11   22565649 ESA Fort Worth City View       Fee Simple                
      4.12   22565649 ESA Dallas Plano Parkway       Fee Simple                
      4.13   22565649 ESA Cincinnati Blue Ash Reed Hartman       Fee Simple    
                  4.14   22565649 ESA Dayton South       Fee Simple            
          4.15   22565649 ESA Lexington Tates Creek       Fee Simple            
          4.16   22565649 ESA Dayton Fairborn       Fee Simple                  
    4.17   22565649 ESA Fort Worth Southwest       Fee Simple                  
    4.18   22565649 ESA Fort Wayne North       Fee Simple                      
4.19   22565649 ESA El Paso West       Fee Simple                       4.20  
22565649 ESA Dallas Plano Parkway Medical Center       Fee Simple              
        5 6 22575939 U.S. Industrial Portfolio 0.0050% 0.010000% Actual/360  
NAP GSMC GSMC Michael W. Brennan, Robert G. Vanecko, Scott D. McKibben, Samuel
A. Mandarino, Eduardo Paneque, Brad O’Halloran, Allen Crosswell, Troy MacMane
and Greenwood Holding Company, LLC No $0 $0 $0 $0 $0 $0 5.01   22575939
DialogDirect       Fee Simple                       5.02   22575939 JIT
Packaging       Fee Simple                       5.03   22575939 Markel      
Fee Simple                       5.04   22575939 Dedicated Logistics       Fee
Simple                       5.05   22575939 Wilbert       Fee Simple          
            5.06   22575939 Matandy Steel       Fee Simple                      
5.07   22575939 Landmark Plastics       Fee Simple                       5.08  
22575939 Rohrer Corporation (OH)       Fee Simple                       5.09  
22575939 Rohrer Corporation (IL)       Fee Simple                       5.10  
22575939 Rohrer Corporation (GA)       Fee Simple                       5.11  
22575939 AAP Metals       Fee Simple                       6   21743853
Brunswick Commons 0.0050% 0.010000% Actual/360 Fee Simple NAP GSMC GSMC Urban
Edge Properties LP No $0 $0 $0 $0 $0 $0 7   2236378 Pin Oak North Medical Office
0.0050% 0.020000% Actual/360 Fee Simple NAP GSMC GSMC Norman Livingston No
$213,830 $106,915 $0 $0 $0 $7,324 8   22450372 Sola Apartments 0.0050% 0.000000%
Actual/360 Fee Simple NAP GSBI GSMC Beachwold Partners, L.P. and Gideon Z.
Friedman No $0 $50,647 $0 $0 $0 $6,250 9 4, 8 21604021 Worldwide Plaza 0.0025%
0.001250% Actual/360 Fee Simple NAP GSMC GSMC SL Green Operating Partnership,
L.P., RXR Real Estate Value Added Fund - Fund III LP, RXR RE VAF - Fund III
Parallel A LP, RXR RE VAF - Fund III Parallel B LP, RXR RE VAF - Fund III
Parallel B (REIT) LP, RXR RE VAF - Fund III Parallel C LP and RXR RE VAF - Fund
III Parallel D LP No $0 $0 $0 $0 $0 $0 10   19511323 90 Fifth Avenue 0.0025%
0.002500% Actual/360 Fee Simple NAP GSMC GSMC Aby Rosen and Michael Fuchs No $0
$0 $0 $0 $0 $0 11 9 21515092 Bass Pro & Cabela’s Portfolio 0.0025% 0.002500%
Actual/360   NAP GSMC, WFB, UBS AG GSMC Starwood Property Trust, Inc. No $0 $0
$0 $0 $0 $0 11.01   21515092 Cabela’s Rogers       Fee Simple                  
    11.02   21515092 Cabela’s Lone Tree       Fee Simple                      
11.03   21515092 Bass Pro San Antonio       Fee Simple                      
11.04   21515092 Cabela’s Allen       Fee Simple                       11.05  
21515092 Cabela’s Lehi       Fee Simple                       11.06   21515092
Bass Pro Tampa       Fee Simple                       11.07   21515092 Cabela’s
Hammond       Fee Simple                       11.08   21515092 Bass Pro Round
Rock       Fee Simple                       11.09   21515092 Cabela’s Fort Mill
      Fee Simple                       11.10   21515092 Cabela’s Wichita      
Fee Simple                       11.11   21515092 Cabela’s Owatonna       Fee
Simple                       11.12   21515092 Cabela’s Centerville       Fee
Simple                       11.13   21515092 Cabela’s Huntsville       Fee
Simple                       11.14   21515092 Bass Pro Port St. Lucie       Fee
Simple                       11.15   21515092 Cabela’s Waco       Fee Simple    
                  11.16   21515092 Cabela’s East Grand Forks       Fee Simple  
                    12   22351283 Tetra Technologies 0.0050% 0.000000%
Actual/360 Fee Simple NAP GSMC GSMC USRA Net Lease II Capital Corp. No $0 $0 $0
$0 $0 $3,186 13 10 21656773 Esperanza 0.0050% 0.000000% Actual/360 Fee Simple
NAP GSBI GSMC Flynn Properties Inc., Levy Family Partners, LLC and The Freidkin
Group No $0 $0 $0 $71,756 $786,478 $92,716 14 4 21515086 Starwood Lodging Hotel
Portfolio 0.0025% 0.001250% Actual/360   NAP GSMC GSMC SCG Hotel Investors
Holdings, L.P. No $0 $0 $0 $0 $0 $0 14.001   21515086 Hilton Garden Inn
Glastonbury       Fee Simple                       14.002   21515086 Sheraton
Hotel Woodbury       Fee Simple                       14.003   21515086
DoubleTree Holland       Fee Simple                       14.004   21515086
Lexington Residence Inn       Fee Simple                       14.005   21515086
Residence Inn Mystic Groton       Fee Simple                       14.006  
21515086 Lexington Courtyard       Fee Simple                       14.007  
21515086 Residence Inn Baton Rouge       Fee Simple                       14.008
  21515086 TownePlace Suites Boise Downtown       Fee Simple                    
  14.009   21515086 San Bernardino Hampton Inn & Suites       Fee Simple        
              14.010   21515086 Fairfield Inn and Suites Reno Sparks       Fee
Simple                       14.011   21515086 Kalamazoo-Portage Courtyard      
Fee Simple                       14.012   21515086 Bismarck Residence Inn      
Fee Simple                       14.013   21515086 Residence Inn Southington    
  Fee Simple                       14.014   21515086 Bloomington Fairfield Inn &
Suites       Fee Simple                       14.015   21515086 Montgomeryville
Staybridge Suites       Fee Simple                       14.016   21515086
TownePlace Suites Pocatello       Fee Simple                       14.017  
21515086 Rockford Residence Inn       Fee Simple                       14.018  
21515086 Residence Inn Danbury       Fee Simple                       14.019  
21515086 Westminster Hampton Inn       Fee Simple                       14.020  
21515086 Appleton Residence Inn       Fee Simple                       14.021  
21515086 Quantico Courtyard       Fee Simple                       14.022  
21515086 El Paso Staybridge Suites       Leasehold                       14.023
  21515086 Fargo Residence Inn       Fee Simple                       14.024  
21515086 Langhorne SpringHill Suites       Fee Simple                      
14.025   21515086 Fairfield Inn and Suites Bethlehem       Fee Simple          
            14.026   21515086 Mendota Heights Fairfield Inn & Suites       Fee
Simple                       14.027   21515086 Residence Inn Albuquerque      
Fee Simple                       14.028   21515086 Residence Inn Kansas City
Olathe       Fee Simple                       14.029   21515086 Residence Inn
Monroe       Fee Simple                       14.030   21515086 Residence Inn
San Antonio North Stone Oak       Fee Simple                       14.031  
21515086 Amarillo Residence Inn       Fee Simple                       14.032  
21515086 TownePlace Suites Scranton       Fee Simple                      
14.033   21515086 SpringHill Suites Waterford       Fee Simple                  
    14.034   21515086 Madison Residence Inn       Fee Simple                    
  14.035   21515086 Peoria, IL Residence Inn       Fee Simple                  
    14.036   21515086 Lafayette Fairfield Inn & Suites       Fee Simple        
              14.037   21515086 Eden Prairie Fairfield Inn & Suites       Fee
Simple                       14.038   21515086 Tinley Park Fairfield Inn &
Suites       Fee Simple                       14.039   21515086 St. Joseph
Hampton Inn       Fee Simple                       14.040   21515086 Burnsville
Hampton Inn       Fee Simple                       14.041   21515086 Peoria, IL
Courtyard       Fee Simple                       14.042   21515086 Champaign
Courtyard       Leasehold                       14.043   21515086 Springfield
Courtyard       Fee Simple                       14.044   21515086 Akron
Courtyard       Fee Simple                       14.045   21515086 El Paso
Holiday Inn Express & Suites       Leasehold                       14.046  
21515086 Memphis SpringHill Suites       Fee Simple                       14.047
  21515086 Tinley Park Hampton Inn       Fee Simple                       14.048
  21515086 Phoenix TownePlace Suites       Fee Simple                      
14.049   21515086 Woodbury Hampton Inn       Fee Simple                      
14.050   21515086 Colorado Springs Fairfield Inn       Fee Simple              
       

 



 

 

GS9 Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Servicing Fee Rate (%)
Subservicing Fee Rate (%) Interest Accrual Method Ownership Interest Crossed
Group Originator Mortgage Loan Seller Carve-out Guarantor Letter of Credit
Upfront RE Tax Reserve ($) Ongoing RE Tax Reserve ($) Upfront Insurance Reserve
($) Ongoing Insurance Reserve ($) Upfront Replacement Reserve ($) Ongoing
Replacement Reserve ($) 14.051   21515086 Wichita Falls Hampton Inn       Fee
Simple                       14.052   21515086 Zanesville Hampton Inn       Fee
Simple                       14.053   21515086 Holland Fairfield Inn & Suites  
    Fee Simple                       14.054   21515086 Lubbock Hampton Inn      
Fee Simple                       14.055   21515086 Phoenix SpringHill Suites    
  Fee Simple                       14.056   21515086 Lewisville Residence Inn  
    Fee Simple                       14.057   21515086 Battle Creek Hampton Inn
      Fee Simple                       14.058   21515086 Courtyard Scranton    
  Fee Simple                       14.059   21515086 Springfield Fairfield Inn &
Suites       Fee Simple                       14.060   21515086 Branson
Fairfield Inn & Suites       Fee Simple                       14.061   21515086
Toledo Fairfield Inn & Suites       Fee Simple                       14.062  
21515086 Corpus Christi Residence Inn       Fee Simple                      
14.063   21515086 Columbus Homewood Suites       Fee Simple                    
  14.064   21515086 Houston Brookhollow SpringHill Suites       Fee Simple      
                14.065   21515086 Residence Inn Fort Smith       Fee Simple    
                  14.066   21515086 Joliet Fairfield Inn & Suites North      
Fee Simple                       14.067   21515086 Plano Fairfield Inn & Suites
      Fee Simple                       14.068   21515086 Topeka Residence Inn  
    Fee Simple                       14.069   21515086 Bedford TownePlace Suites
      Fee Simple                       14.070   21515086 Wichita Hampton Inn    
  Fee Simple                       14.071   21515086 Holiday Inn Express Malvern
      Fee Simple                       14.072   21515086 Greeley Fairfield Inn &
Suites       Fee Simple                       14.073   21515086 Amarillo
Fairfield Inn & Suites       Fee Simple                       14.074   21515086
Dallas Homewood Suites       Fee Simple                       14.075   21515086
Oshkosh Fairfield Inn & Suites       Fee Simple                       14.076  
21515086 Burnsville Fairfield Inn & Suites       Fee Simple                    
  14.077   21515086 Willowbrook Homewood Suites       Fee Simple                
      14.078   21515086 Memphis Fairfield Inn & Suites       Fee Simple        
              14.079   21515086 Mansfield Hampton Inn       Fee Simple          
            14.080   21515086 Lubbock Fairfield Inn & Suites       Fee Simple  
                    14.081   21515086 Mishawaka Fairfield Inn & Suites       Fee
Simple                       14.082   21515086 Abilene Hampton Inn       Fee
Simple                       14.083   21515086 Akron Hampton Inn       Fee
Simple                       14.084   21515086 Fort Worth Hampton Inn       Fee
Simple                       14.085   21515086 Bloomington Courtyard       Fee
Simple                       14.086   21515086 Fargo Comfort Suites       Fee
Simple                       14.087   21515086 Findlay Fairfield Inn & Suites  
    Fee Simple                       14.088   21515086 Stevens Point Fairfield
Inn & Suites       Fee Simple                       14.089   21515086 Quincy
Fairfield Inn & Suites       Fee Simple                       14.090   21515086
Findlay Hampton Inn       Fee Simple                       14.091   21515086
Forsyth Fairfield Inn       Fee Simple                       14.092   21515086
Muncie Fairfield Inn       Fee Simple                       14.093   21515086
Bismarck South Fairfield Inn & Suites       Fee Simple                      
14.094   21515086 Lee’s Summit Fairfield Inn & Suites       Fee Simple          
            14.095   21515086 Norman Fairfield Inn & Suites       Fee Simple    
                  14.096   21515086 Dallas I-635 Fairfield Inn & Suites (Park
Central)       Fee Simple                       14.097   21515086 Council Bluffs
Fairfield Inn & Suites       Fee Simple                       14.098   21515086
Terre Haute Fairfield Inn & Suites       Fee Simple                       14.099
  21515086 Waco Fairfield Inn & Suites       Fee Simple                      
14.100   21515086 Champaign Fairfield Inn & Suites       Leasehold              
        14.101   21515086 Houston Brookhollow TownePlace Suites       Fee Simple
                      14.102   21515086 Corpus Christi Fairfield Inn & Suites  
    Fee Simple                       14.103   21515086 Fargo Fairfield Inn &
Suites       Fee Simple                       14.104   21515086 Galesburg
Fairfield Inn & Suites       Fee Simple                       14.105   21515086
Abilene Fairfield Inn & Suites       Fee Simple                       14.106  
21515086 Billings Fairfield Inn & Suites       Fee Simple                      
14.107   21515086 Peru Fairfield Inn & Suites       Fee Simple                  
    14.108   21515086 Mesquite Fairfield Inn & Suites       Leasehold          
            14.109   21515086 San Angelo Hampton Inn       Fee Simple          
            14.110   21515086 Bismarck North Fairfield Inn & Suites       Fee
Simple                       14.111   21515086 Willowbrook Hampton Inn       Fee
Simple                       14.112   21515086 Toledo Country Inn & Suites      
Fee Simple                       14.113   21515086 Dubuque Fairfield Inn      
Fee Simple                       14.114   21515086 Kankakee Fairfield Inn      
Fee Simple                       14.115   21515086 Canton Fairfield Inn & Suites
      Fee Simple                       14.116   21515086 Westchase Fairfield Inn
& Suites       Fee Simple                       14.117   21515086 Lima Fairfield
Inn       Fee Simple                       14.118   21515086 Owatonna Country
Inn & Suites       Fee Simple                       14.119   21515086 Saginaw
Fairfield Inn       Fee Simple                       14.120   21515086
Youngstown Hampton Inn       Fee Simple                       14.121   21515086
Longview Fairfield Inn & Suites       Fee Simple                       14.122  
21515086 Middletown Fairfield Inn       Fee Simple                       14.123
  21515086 Mishawaka Best Western Plus       Fee Simple                      
14.124   21515086 Tyler Fairfield Inn & Suites       Fee Simple                
      14.125   21515086 Stafford Hampton Inn       Fee Simple                  
    14.126   21515086 Lincoln Fairfield Inn & Suites       Fee Simple          
            14.127   21515086 Saginaw Comfort Suites       Fee Simple          
            14.128   21515086 Humble Fairfield Inn & Suites       Fee Simple    
                  14.129   21515086 Corpus Christi Country Inn & Suites      
Fee Simple                       14.130   21515086 Youngstown Fairfield Inn &
Suites       Fee Simple                       14.131   21515086 Stillwater
Fairfield Inn & Suites       Fee Simple                       14.132   21515086
Quail Springs Fairfield Inn & Suites       Fee Simple                      
14.133   21515086 Temple Fairfield Inn & Suites       Fee Simple                
      14.134   21515086 Topeka Fairfield Inn       Fee Simple                  
    14.135   21515086 Lincoln Comfort Suites       Fee Simple                  
    14.136   21515086 Wichita Comfort Inn       Fee Simple                      
14.137   21515086 Bloomington Comfort Suites       Fee Simple                  
    14.138   21515086 Grand Forks Fairfield Inn       Fee Simple                
      15   22052527 Doral Plaza 0.0050% 0.030000% Actual/360 Fee Simple and
Leasehold NAP GSMC GSMC Brian Schmier No $36,812 $12,271 $26,747 $7,018 $0
$1,218 16   22052882 Rutherford Commons 0.0050% 0.010000% Actual/360 Leasehold
NAP GSMC GSMC Urban Edge Properties LP No $0 $0 $0 $0 $0 $0 17   22351279
Alexandria Moulding Portfolio 0.0050% 0.030000% Actual/360   NAP GSMC GSMC AG
Net Lease III (SO) Corp. and AG Net Lease III Corp. Yes $0 $0 $0 $0 $0 $0 17.01
  22351279 Alexandria Moulding La Porte IN       Fee Simple                    
  17.02   22351279 Alexandria Moulding Moxee WA       Fee Simple                
      18   22350847 Anytime Self Storage Portfolio 0.0050% 0.000000% Actual/360
  NAP GSMC GSMC David A. Jarvie and Brian Weisman No $178,911 $24,473 $0 $0 $0
$7,329 18.01   22350847 2100 West Baseline Avenue       Fee Simple              
        18.02   22350847 1751 East Benson Highway       Fee Simple              
        18.03   22350847 101 South Taylor Avenue       Fee Simple              
        18.04   22350847 7340 East Benson Highway       Fee Simple              
        18.05   22350847 556 East Frank Way       Fee Simple                    
  18.06   22350847 3055 North 30th Avenue       Fee Simple                      
18.07   22350847 11139 East Apache Trail       Fee Simple                      
18.08   22350847 1155 East Irvington Road       Fee Simple                      
18.09   22350847 5600 South 12th Avenue       Fee Simple                      
18.10   22350847 508 North Grant Street       Fee Simple                      
19 6 22558058 Two Democracy 0.0050% 0.000000% Actual/360 Leasehold NAP GSMC GSMC
Second Rock Spring Park, LLC Yes $383,084 $63,847 $0 $0 $0 $5,732 20 11 21671833
801 Broadway 0.0050% 0.020000% Actual/360 Fee Simple NAP GSMC GSMC Barbara L.
Schowalter No $88,228 $17,646 $3,570 $1,785 $0 $2,293 21   22052526 357 Flatbush
0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC Benjamin R. Bernstein and
Benjamin B. Stokes No $0 $0 $0 $0 $0 $272 22   22575339 North Park Apartments
0.0050% 0.040000% Actual/360 Fee Simple NAP GSBI GSMC Clear Sky Capital LLC and
Marcus Kurschat, Co-Trustee of the MJ3K Trust dated May 23, 2012 No $36,323
$12,108 $0 $6,943 $0 $4,800 23   22351284 TGAAR Tower 0.0050% 0.040000%
Actual/360 Fee Simple NAP GSMC GSMC David L. Long and Peggy L. Long No $13,831
$6,916 $0 $0 $0 $0 24   22456465 Chase Retail Center 0.0050% 0.000000%
Actual/360 Fee Simple NAP GSMC GSMC Nadyrshah “Nick” Dhanani No $28,588 $14,294
$3,830 $1,915 $0 $707 25 12 22052200 Cross County Shopping Center 0.0050%
0.040000% Actual/360 Fee Simple NAP GSMC GSMC Martin Osher and Irving Osher No
$0 $6,761 $0 $0 $0 $848 26   22003540 RiNo Self Storage 0.0050% 0.000000%
Actual/360 Fee Simple NAP GSMC GSMC Harvey L Saipe No $124,131 $16,240 $10,922
$1,214 $0 $0 27   25575372 Fresh Thyme Kirkwood 0.0025% 0.070000% Actual/360 Fee
Simple NAP GSMC GSMC Matthias D. Renner and Benjamin J. Phillips No $0 $0 $0 $0
$0 $0 28 13 22565643 Parkway Tower 0.0050% 0.000000% Actual/360 Fee Simple NAP
GSMC GSMC Hayman Holdings, LLC No $38,517 $7,703 $0 $0 $0 $1,010 29 14 22551593
Holiday Inn Express Columbus 0.0025% 0.070000% Actual/360 Fee Simple NAP GSMC
GSMC Darren Phillips No $39,441 $7,888 $23,189 $1,932 $0 $8,392 30   22052202
Century Industrial Center 0.0050% 0.040000% Actual/360 Fee Simple NAP GSMC GSMC
Michael J. Schau No $18,272 $18,272 $0 $0 $0 $0 31 15 21671831 Camp Creek
0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC Daniel P. York and William
H. McCall, Jr. No $54,702 $4,007 $29,167 $4,167 $0 $167 32   22565646 ESA Fort
Worth Medical Center 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC Alan
Kanders No $15,739 $7,869 $3,357 $1,678 $0 See Footnote 33   22565647 ESA
Indianapolis Airport 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC Alan
Kanders No $36,548 $9,137 $3,692 $1,846 $0 See Footnote 34   22565644 ESA
Cincinnati Blue Ash Reagan HIG 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC
GSMC Alan Kanders No $8,502 $4,251 $3,096 $1,548 $0 See Footnote 35   22565645
ESA Dallas Vantage Point Drive 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC
GSMC Alan Kanders No $17,379 $8,690 $5,617 $2,808 $0 See Footnote 36 16 22052199
Monte Industrial 0.0050% 0.040000% Actual/360 Fee Simple NAP GSMC GSMC Martin
Osher and Irving Osher No $0 $2,560 $0 $0 $0 $250 37   22565648 ESA Indianapolis
Northwest College 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC Alan
Kanders No $14,268 $3,567 $3,000 $1,500 $0 See Footnote

 



 

 

GS9 Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Replacement Reserve Caps ($)
Upfront TI/LC Reserve ($) Ongoing TI/LC Reserve ($) TI/LC Caps ($) Upfront Debt
Service Reserve ($) Ongoing Debt Service Reserve ($) Upfront Deferred
Maintenance Reserve ($) Ongoing Deferred Maintenance Reserve ($) Upfront
Environmental Reserve ($) Ongoing Environmental Reserve ($) Upfront Other
Reserve ($) Ongoing Other Reserve ($) 1   21769944 Marina Heights State Farm $0
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 2 3, 4 22048227 Apple Campus 3 $0 $2,979,839 $0
$0 $0 $0 $0 $0 $0 $0 $42,800,076 $0 3 4, 5, 6 22575337 Twelve Oaks Mall $274,500
$0 $0 $1,647,000 $0 $0 $0 $0 $0 $0 $4,627,403 $0 4 7 22565649 ESA Portfolio $0
$0 $0 $0 $0 $0 $220,075 $0 $0 $0 $0 $0 4.01   22565649 ESA Fort Wayne South    
                    4.02   22565649 ESA Lexington Nicholasville Road            
            4.03   22565649 ESA Indianapolis Northwest I 465                    
    4.04   22565649 ESA Dayton North                         4.05   22565649 ESA
Indianapolis Airport West Southern Avenue                         4.06  
22565649 ESA Dallas Greenville Avenue                         4.07   22565649
ESA Waco Woodway                         4.08   22565649 ESA Fort Worth Fossil
Creek                         4.09   22565649 ESA El Paso Airport              
          4.10   22565649 ESA Cincinnati Blue Ash Kenwood Road                  
      4.11   22565649 ESA Fort Worth City View                         4.12  
22565649 ESA Dallas Plano Parkway                         4.13   22565649 ESA
Cincinnati Blue Ash Reed Hartman                         4.14   22565649 ESA
Dayton South                         4.15   22565649 ESA Lexington Tates Creek  
                      4.16   22565649 ESA Dayton Fairborn                      
  4.17   22565649 ESA Fort Worth Southwest                         4.18  
22565649 ESA Fort Wayne North                         4.19   22565649 ESA El
Paso West                         4.20   22565649 ESA Dallas Plano Parkway
Medical Center                         5 6 22575939 U.S. Industrial Portfolio
$540,238 $0 $0 $2,025,894 $0 $0 $0 $0 $0 $0 $361,809 $0 5.01   22575939
DialogDirect                         5.02   22575939 JIT Packaging              
          5.03   22575939 Markel                         5.04   22575939
Dedicated Logistics                         5.05   22575939 Wilbert            
            5.06   22575939 Matandy Steel                         5.07  
22575939 Landmark Plastics                         5.08   22575939 Rohrer
Corporation (OH)                         5.09   22575939 Rohrer Corporation (IL)
                        5.10   22575939 Rohrer Corporation (GA)                
        5.11   22575939 AAP Metals                         6   21743853
Brunswick Commons $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 7   2236378 Pin Oak North
Medical Office $0 $0 $29,294 $1,054,584 $0 $0 $0 $0 $0 $0 $0 $0 8   22450372
Sola Apartments $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 9 4, 8 21604021 Worldwide
Plaza $2,500,000 $0 $0 $10,000,000 $0 $0 $0 $0 $0 $0 $0 $0 10   19511323 90
Fifth Avenue $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $5,352,756 $0 11 9 21515092 Bass Pro
& Cabela’s Portfolio $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 11.01   21515092
Cabela’s Rogers                         11.02   21515092 Cabela’s Lone Tree    
                    11.03   21515092 Bass Pro San Antonio                      
  11.04   21515092 Cabela’s Allen                         11.05   21515092
Cabela’s Lehi                         11.06   21515092 Bass Pro Tampa          
              11.07   21515092 Cabela’s Hammond                         11.08  
21515092 Bass Pro Round Rock                         11.09   21515092 Cabela’s
Fort Mill                         11.10   21515092 Cabela’s Wichita            
            11.11   21515092 Cabela’s Owatonna                         11.12  
21515092 Cabela’s Centerville                         11.13   21515092 Cabela’s
Huntsville                         11.14   21515092 Bass Pro Port St. Lucie    
                    11.15   21515092 Cabela’s Waco                         11.16
  21515092 Cabela’s East Grand Forks                         12   22351283 Tetra
Technologies $0 $0 $12,744 $0 $0 $0 $0 $0 $0 $0 $0 $0 13 10 21656773 Esperanza
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 14 4 21515086 Starwood Lodging Hotel
Portfolio $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $34,240,000 $492,981 14.001   21515086
Hilton Garden Inn Glastonbury                         14.002   21515086 Sheraton
Hotel Woodbury                         14.003   21515086 DoubleTree Holland    
                    14.004   21515086 Lexington Residence Inn                  
      14.005   21515086 Residence Inn Mystic Groton                        
14.006   21515086 Lexington Courtyard                         14.007   21515086
Residence Inn Baton Rouge                         14.008   21515086 TownePlace
Suites Boise Downtown                         14.009   21515086 San Bernardino
Hampton Inn & Suites                         14.010   21515086 Fairfield Inn and
Suites Reno Sparks                         14.011   21515086 Kalamazoo-Portage
Courtyard                         14.012   21515086 Bismarck Residence Inn      
                  14.013   21515086 Residence Inn Southington                  
      14.014   21515086 Bloomington Fairfield Inn & Suites                      
  14.015   21515086 Montgomeryville Staybridge Suites                        
14.016   21515086 TownePlace Suites Pocatello                         14.017  
21515086 Rockford Residence Inn                         14.018   21515086
Residence Inn Danbury                         14.019   21515086 Westminster
Hampton Inn                         14.020   21515086 Appleton Residence Inn    
                    14.021   21515086 Quantico Courtyard                        
14.022   21515086 El Paso Staybridge Suites                         14.023  
21515086 Fargo Residence Inn                         14.024   21515086 Langhorne
SpringHill Suites                         14.025   21515086 Fairfield Inn and
Suites Bethlehem                         14.026   21515086 Mendota Heights
Fairfield Inn & Suites                         14.027   21515086 Residence Inn
Albuquerque                         14.028   21515086 Residence Inn Kansas City
Olathe                         14.029   21515086 Residence Inn Monroe          
              14.030   21515086 Residence Inn San Antonio North Stone Oak      
                  14.031   21515086 Amarillo Residence Inn                      
  14.032   21515086 TownePlace Suites Scranton                         14.033  
21515086 SpringHill Suites Waterford                         14.034   21515086
Madison Residence Inn                         14.035   21515086 Peoria, IL
Residence Inn                         14.036   21515086 Lafayette Fairfield Inn
& Suites                         14.037   21515086 Eden Prairie Fairfield Inn &
Suites                         14.038   21515086 Tinley Park Fairfield Inn &
Suites                         14.039   21515086 St. Joseph Hampton Inn        
                14.040   21515086 Burnsville Hampton Inn                        
14.041   21515086 Peoria, IL Courtyard                         14.042   21515086
Champaign Courtyard                         14.043   21515086 Springfield
Courtyard                         14.044   21515086 Akron Courtyard            
            14.045   21515086 El Paso Holiday Inn Express & Suites              
          14.046   21515086 Memphis SpringHill Suites                        
14.047   21515086 Tinley Park Hampton Inn                         14.048  
21515086 Phoenix TownePlace Suites                         14.049   21515086
Woodbury Hampton Inn                         14.050   21515086 Colorado Springs
Fairfield Inn                        

 



 

 

GS9 Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Replacement Reserve Caps ($)
Upfront TI/LC Reserve ($) Ongoing TI/LC Reserve ($) TI/LC Caps ($) Upfront Debt
Service Reserve ($) Ongoing Debt Service Reserve ($) Upfront Deferred
Maintenance Reserve ($) Ongoing Deferred Maintenance Reserve ($) Upfront
Environmental Reserve ($) Ongoing Environmental Reserve ($) Upfront Other
Reserve ($) Ongoing Other Reserve ($) 14.051   21515086 Wichita Falls Hampton
Inn                         14.052   21515086 Zanesville Hampton Inn            
            14.053   21515086 Holland Fairfield Inn & Suites                    
    14.054   21515086 Lubbock Hampton Inn                         14.055  
21515086 Phoenix SpringHill Suites                         14.056   21515086
Lewisville Residence Inn                         14.057   21515086 Battle Creek
Hampton Inn                         14.058   21515086 Courtyard Scranton        
                14.059   21515086 Springfield Fairfield Inn & Suites            
            14.060   21515086 Branson Fairfield Inn & Suites                    
    14.061   21515086 Toledo Fairfield Inn & Suites                        
14.062   21515086 Corpus Christi Residence Inn                         14.063  
21515086 Columbus Homewood Suites                         14.064   21515086
Houston Brookhollow SpringHill Suites                         14.065   21515086
Residence Inn Fort Smith                         14.066   21515086 Joliet
Fairfield Inn & Suites North                         14.067   21515086 Plano
Fairfield Inn & Suites                         14.068   21515086 Topeka
Residence Inn                         14.069   21515086 Bedford TownePlace
Suites                         14.070   21515086 Wichita Hampton Inn            
            14.071   21515086 Holiday Inn Express Malvern                      
  14.072   21515086 Greeley Fairfield Inn & Suites                        
14.073   21515086 Amarillo Fairfield Inn & Suites                         14.074
  21515086 Dallas Homewood Suites                         14.075   21515086
Oshkosh Fairfield Inn & Suites                         14.076   21515086
Burnsville Fairfield Inn & Suites                         14.077   21515086
Willowbrook Homewood Suites                         14.078   21515086 Memphis
Fairfield Inn & Suites                         14.079   21515086 Mansfield
Hampton Inn                         14.080   21515086 Lubbock Fairfield Inn &
Suites                         14.081   21515086 Mishawaka Fairfield Inn &
Suites                         14.082   21515086 Abilene Hampton Inn            
            14.083   21515086 Akron Hampton Inn                         14.084  
21515086 Fort Worth Hampton Inn                         14.085   21515086
Bloomington Courtyard                         14.086   21515086 Fargo Comfort
Suites                         14.087   21515086 Findlay Fairfield Inn & Suites
                        14.088   21515086 Stevens Point Fairfield Inn & Suites  
                      14.089   21515086 Quincy Fairfield Inn & Suites          
              14.090   21515086 Findlay Hampton Inn                        
14.091   21515086 Forsyth Fairfield Inn                         14.092  
21515086 Muncie Fairfield Inn                         14.093   21515086 Bismarck
South Fairfield Inn & Suites                         14.094   21515086 Lee’s
Summit Fairfield Inn & Suites                         14.095   21515086 Norman
Fairfield Inn & Suites                         14.096   21515086 Dallas I-635
Fairfield Inn & Suites (Park Central)                         14.097   21515086
Council Bluffs Fairfield Inn & Suites                         14.098   21515086
Terre Haute Fairfield Inn & Suites                         14.099   21515086
Waco Fairfield Inn & Suites                         14.100   21515086 Champaign
Fairfield Inn & Suites                         14.101   21515086 Houston
Brookhollow TownePlace Suites                         14.102   21515086 Corpus
Christi Fairfield Inn & Suites                         14.103   21515086 Fargo
Fairfield Inn & Suites                         14.104   21515086 Galesburg
Fairfield Inn & Suites                         14.105   21515086 Abilene
Fairfield Inn & Suites                         14.106   21515086 Billings
Fairfield Inn & Suites                         14.107   21515086 Peru Fairfield
Inn & Suites                         14.108   21515086 Mesquite Fairfield Inn &
Suites                         14.109   21515086 San Angelo Hampton Inn        
                14.110   21515086 Bismarck North Fairfield Inn & Suites        
                14.111   21515086 Willowbrook Hampton Inn                      
  14.112   21515086 Toledo Country Inn & Suites                         14.113  
21515086 Dubuque Fairfield Inn                         14.114   21515086
Kankakee Fairfield Inn                         14.115   21515086 Canton
Fairfield Inn & Suites                         14.116   21515086 Westchase
Fairfield Inn & Suites                         14.117   21515086 Lima Fairfield
Inn                         14.118   21515086 Owatonna Country Inn & Suites    
                    14.119   21515086 Saginaw Fairfield Inn                    
    14.120   21515086 Youngstown Hampton Inn                         14.121  
21515086 Longview Fairfield Inn & Suites                         14.122  
21515086 Middletown Fairfield Inn                         14.123   21515086
Mishawaka Best Western Plus                         14.124   21515086 Tyler
Fairfield Inn & Suites                         14.125   21515086 Stafford
Hampton Inn                         14.126   21515086 Lincoln Fairfield Inn &
Suites                         14.127   21515086 Saginaw Comfort Suites        
                14.128   21515086 Humble Fairfield Inn & Suites                
        14.129   21515086 Corpus Christi Country Inn & Suites                  
      14.130   21515086 Youngstown Fairfield Inn & Suites                      
  14.131   21515086 Stillwater Fairfield Inn & Suites                        
14.132   21515086 Quail Springs Fairfield Inn & Suites                        
14.133   21515086 Temple Fairfield Inn & Suites                         14.134  
21515086 Topeka Fairfield Inn                         14.135   21515086 Lincoln
Comfort Suites                         14.136   21515086 Wichita Comfort Inn    
                    14.137   21515086 Bloomington Comfort Suites                
        14.138   21515086 Grand Forks Fairfield Inn                         15  
22052527 Doral Plaza $73,092 $0 $8,333 $400,000 $0 $0 $424,600 $0 $0 $0 $0 $0 16
  22052882 Rutherford Commons $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 17   22351279
Alexandria Moulding Portfolio $148,374 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 17.01  
22351279 Alexandria Moulding La Porte IN                         17.02  
22351279 Alexandria Moulding Moxee WA                         18   22350847
Anytime Self Storage Portfolio $0 $0 $0 $0 $0 $0 $91,080 $0 $0 $0 $0 $0 18.01  
22350847 2100 West Baseline Avenue                         18.02   22350847 1751
East Benson Highway                         18.03   22350847 101 South Taylor
Avenue                         18.04   22350847 7340 East Benson Highway        
                18.05   22350847 556 East Frank Way                        
18.06   22350847 3055 North 30th Avenue                         18.07   22350847
11139 East Apache Trail                         18.08   22350847 1155 East
Irvington Road                         18.09   22350847 5600 South 12th Avenue  
                      18.10   22350847 508 North Grant Street                  
      19 6 22558058 Two Democracy $0 $0 $45,856 $0 $0 $0 $0 $0 $0 $0 $143,760
$71,880 20 11 21671833 801 Broadway $50,000 $500,000 $0 $500,000 $0 $0 $0 $0 $0
$0 $18,924 $0 21   22052526 357 Flatbush $9,762 $0 $1,270 $0 $0 $0 $0 $0 $0 $0
$1,583,853 $0 22   22575339 North Park Apartments $0 $0 $0 $0 $0 $0 $122,430 $0
$0 $0 $0 $0 23   22351284 TGAAR Tower $0 $200,000 $0 $400,000 $0 $0 $25,800 $0
$0 $0 $21,929 $0 24   22456465 Chase Retail Center $0 $0 $5,833 $350,000 $0 $0
$0 $0 $0 $0 $25,742 $0 25 12 22052200 Cross County Shopping Center $0 $300,000
$0 $300,000 $0 $0 $0 $0 $44,000 $0 $0 $0 26   22003540 RiNo Self Storage $0 $0
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 27   25575372 Fresh Thyme Kirkwood $0 $0 $0 $0 $0
$0 $0 $0 $0 $0 $0 $0 28 13 22565643 Parkway Tower $48,480 $200,000 $0 $200,000
$0 $0 $0 $0 $0 $0 $41,635 $0 29 14 22551593 Holiday Inn Express Columbus $0 $0
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 30   22052202 Century Industrial Center $0 $0
$10,425 $200,000 $0 $0 $2,200 $0 $0 $0 $4,901 $0 31 15 21671831 Camp Creek $0 $0
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 32   22565646 ESA Fort Worth Medical Center $0 $0
$0 $0 $0 $0 $735 $0 $0 $0 $0 $0 33   22565647 ESA Indianapolis Airport $0 $0 $0
$0 $0 $0 $1,575 $0 $0 $0 $0 $0 34   22565644 ESA Cincinnati Blue Ash Reagan HIG
$0 $0 $0 $0 $0 $0 $29,663 $0 $0 $0 $0 $0 35   22565645 ESA Dallas Vantage Point
Drive $0 $0 $0 $0 $0 $0 $210 $0 $0 $0 $0 $0 36 16 22052199 Monte Industrial $0
$100,000 $0 $100,000 $0 $0 $62,304 $0 $0 $0 $0 $0 37   22565648 ESA Indianapolis
Northwest College $0 $0 $0 $0 $0 $0 $9,822 $0 $0 $0 $0 $0

 



 

 

GS9 Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Other Reserve Description
Grace Period- Default Grace Period- Late Fee Cash Management Lockbox General
Property Type Prepayment Provision (2) Interest Accrual Method  Units, Rooms, Sq
Ft Unit Description 1   21769944 Marina Heights State Farm   0 0 Springing Hard
Office Lockout/11_>YM or 1%/102_0%/7 Actual/360 2,031,293 sf 2 3, 4 22048227
Apple Campus 3 Rent Concession Reserve ($42,706,326), Punchlist Reserve
($93,750) 0 0 In Place Hard Office Lockout/26_Defeasance/87_0%/7 Actual/360
882,657 sf 3 4, 5, 6 22575337 Twelve Oaks Mall Unfunded Obligations Reserve 0 0
Springing Hard Retail Lockout/24_Defeasance/92_0%/4 Actual/360 716,771 sf 4 7
22565649 ESA Portfolio   0 0 Springing Hard   Lockout/24_Defeasance/89_0%/7
Actual/360 1,949 Rooms 4.01   22565649 ESA Fort Wayne South          
Hospitality     101 Rooms 4.02   22565649 ESA Lexington Nicholasville Road      
    Hospitality     126 Rooms 4.03   22565649 ESA Indianapolis Northwest I 465  
        Hospitality     139 Rooms 4.04   22565649 ESA Dayton North          
Hospitality     104 Rooms 4.05   22565649 ESA Indianapolis Airport West Southern
Avenue           Hospitality     121 Rooms 4.06   22565649 ESA Dallas Greenville
Avenue           Hospitality     116 Rooms 4.07   22565649 ESA Waco Woodway    
      Hospitality     95 Rooms 4.08   22565649 ESA Fort Worth Fossil Creek      
    Hospitality     85 Rooms 4.09   22565649 ESA El Paso Airport          
Hospitality     120 Rooms 4.10   22565649 ESA Cincinnati Blue Ash Kenwood Road  
        Hospitality     133 Rooms 4.11   22565649 ESA Fort Worth City View      
    Hospitality     104 Rooms 4.12   22565649 ESA Dallas Plano Parkway          
Hospitality     97 Rooms 4.13   22565649 ESA Cincinnati Blue Ash Reed Hartman  
        Hospitality     101 Rooms 4.14   22565649 ESA Dayton South          
Hospitality     72 Rooms 4.15   22565649 ESA Lexington Tates Creek          
Hospitality     72 Rooms 4.16   22565649 ESA Dayton Fairborn          
Hospitality     72 Rooms 4.17   22565649 ESA Fort Worth Southwest          
Hospitality     73 Rooms 4.18   22565649 ESA Fort Wayne North          
Hospitality     72 Rooms 4.19   22565649 ESA El Paso West           Hospitality
    73 Rooms 4.20   22565649 ESA Dallas Plano Parkway Medical Center          
Hospitality     73 Rooms 5 6 22575939 U.S. Industrial Portfolio Unfunded
Obligations Reserve 0 3 Springing Hard   Lockout/24_Defeasance/92_0%/4
Actual/360 2,701,192 sf 5.01   22575939 DialogDirect           Industrial    
578,050 sf 5.02   22575939 JIT Packaging           Industrial     443,103 sf
5.03   22575939 Markel           Industrial     167,666 sf 5.04   22575939
Dedicated Logistics           Industrial     355,185 sf 5.05   22575939 Wilbert
          Industrial     296,876 sf 5.06   22575939 Matandy Steel          
Industrial     174,170 sf 5.07   22575939 Landmark Plastics           Industrial
    212,000 sf 5.08   22575939 Rohrer Corporation (OH)           Industrial    
169,000 sf 5.09   22575939 Rohrer Corporation (IL)           Industrial    
90,000 sf 5.10   22575939 Rohrer Corporation (GA)           Industrial    
117,215 sf 5.11   22575939 AAP Metals           Industrial     97,927 sf 6  
21743853 Brunswick Commons   0 0 Springing Hard Retail
Lockout/27_Defeasance/89_0%/4 Actual/360 427,267 sf 7   2236378 Pin Oak North
Medical Office   0 0 In Place Hard Office Lockout/25_Defeasance/90_0%/5
Actual/360 351,528 sf 8   22450372 Sola Apartments   0 0 Springing Soft
Multifamily Lockout/25_Defeasance/90_0%/5 Actual/360 330 Units 9 4, 8 21604021
Worldwide Plaza   0 0 Springing Office: Hard / Amenities: Springing Office
Lockout/28_Defeasance/87_0%/5 Actual/360 2,049,553 sf 10   19511323 90 Fifth
Avenue Unfunded Obligations Reserve 0 0 Springing Hard Mixed Use
Lockout/32_Defeasance/83_0%/5 Actual/360 139,921 sf 11 9 21515092 Bass Pro &
Cabela’s Portfolio   0 10 days grace, two times during the term of the loan,
other than the payment due on the Maturity Date Springing Hard   Lockout/24_>YM
or 1%/5_Defeasance or >YM or 1%/84_0%/7 Actual/360 1,896,527 sf 11.01   21515092
Cabela’s Rogers           Retail     186,379 sf 11.02   21515092 Cabela’s Lone
Tree           Retail     108,077 sf 11.03   21515092 Bass Pro San Antonio      
    Retail     184,656 sf 11.04   21515092 Cabela’s Allen           Retail    
107,329 sf 11.05   21515092 Cabela’s Lehi           Retail     169,713 sf 11.06
  21515092 Bass Pro Tampa           Retail     132,734 sf 11.07   21515092
Cabela’s Hammond           Retail     188,745 sf 11.08   21515092 Bass Pro Round
Rock           Retail     120,763 sf 11.09   21515092 Cabela’s Fort Mill        
  Retail     104,476 sf 11.10   21515092 Cabela’s Wichita           Retail    
80,699 sf 11.11   21515092 Cabela’s Owatonna           Retail     161,987 sf
11.12   21515092 Cabela’s Centerville           Retail     71,872 sf 11.13  
21515092 Cabela’s Huntsville           Retail     82,443 sf 11.14   21515092
Bass Pro Port St. Lucie           Retail     86,637 sf 11.15   21515092 Cabela’s
Waco           Retail     43,263 sf 11.16   21515092 Cabela’s East Grand Forks  
        Retail     66,754 sf 12   22351283 Tetra Technologies   0 0 In Place
Hard Office Lockout/11_>YM or 1%/104_0%/5 Actual/360 152,933 sf 13 10 21656773
Esperanza   0 0 In Place Hard Hospitality Lockout/28_Defeasance/88_0%/4
Actual/360 53 Rooms 14 4 21515086 Starwood Lodging Hotel Portfolio PIP Reserve 0
0 Springing Soft Springing Hard   Lockout/12_>YM or 1%/17_Defeasance or >YM or
1%/26_0%/5 Actual/360 10,576 Rooms 14.001   21515086 Hilton Garden Inn
Glastonbury           Hospitality     150 Rooms 14.002   21515086 Sheraton Hotel
Woodbury           Hospitality     150 Rooms 14.003   21515086 DoubleTree
Holland           Hospitality     168 Rooms 14.004   21515086 Lexington
Residence Inn           Hospitality     104 Rooms 14.005   21515086 Residence
Inn Mystic Groton           Hospitality     133 Rooms 14.006   21515086
Lexington Courtyard           Hospitality     103 Rooms 14.007   21515086
Residence Inn Baton Rouge           Hospitality     93 Rooms 14.008   21515086
TownePlace Suites Boise Downtown           Hospitality     121 Rooms 14.009  
21515086 San Bernardino Hampton Inn & Suites           Hospitality     114 Rooms
14.010   21515086 Fairfield Inn and Suites Reno Sparks           Hospitality    
88 Rooms 14.011   21515086 Kalamazoo-Portage Courtyard           Hospitality    
90 Rooms 14.012   21515086 Bismarck Residence Inn           Hospitality     92
Rooms 14.013   21515086 Residence Inn Southington           Hospitality     94
Rooms 14.014   21515086 Bloomington Fairfield Inn & Suites           Hospitality
    129 Rooms 14.015   21515086 Montgomeryville Staybridge Suites          
Hospitality     105 Rooms 14.016   21515086 TownePlace Suites Pocatello        
  Hospitality     93 Rooms 14.017   21515086 Rockford Residence Inn          
Hospitality     94 Rooms 14.018   21515086 Residence Inn Danbury          
Hospitality     78 Rooms 14.019   21515086 Westminster Hampton Inn          
Hospitality     106 Rooms 14.020   21515086 Appleton Residence Inn          
Hospitality     66 Rooms 14.021   21515086 Quantico Courtyard          
Hospitality     98 Rooms 14.022   21515086 El Paso Staybridge Suites          
Hospitality     109 Rooms 14.023   21515086 Fargo Residence Inn          
Hospitality     92 Rooms 14.024   21515086 Langhorne SpringHill Suites          
Hospitality     91 Rooms 14.025   21515086 Fairfield Inn and Suites Bethlehem  
        Hospitality     103 Rooms 14.026   21515086 Mendota Heights Fairfield
Inn & Suites           Hospitality     118 Rooms 14.027   21515086 Residence Inn
Albuquerque           Hospitality     90 Rooms 14.028   21515086 Residence Inn
Kansas City Olathe           Hospitality     90 Rooms 14.029   21515086
Residence Inn Monroe           Hospitality     66 Rooms 14.030   21515086
Residence Inn San Antonio North Stone Oak           Hospitality     88 Rooms
14.031   21515086 Amarillo Residence Inn           Hospitality     78 Rooms
14.032   21515086 TownePlace Suites Scranton           Hospitality     110 Rooms
14.033   21515086 SpringHill Suites Waterford           Hospitality     80 Rooms
14.034   21515086 Madison Residence Inn           Hospitality     66 Rooms
14.035   21515086 Peoria, IL Residence Inn           Hospitality     66 Rooms
14.036   21515086 Lafayette Fairfield Inn & Suites           Hospitality     78
Rooms 14.037   21515086 Eden Prairie Fairfield Inn & Suites          
Hospitality     90 Rooms 14.038   21515086 Tinley Park Fairfield Inn & Suites  
        Hospitality     62 Rooms 14.039   21515086 St. Joseph Hampton Inn      
    Hospitality     59 Rooms 14.040   21515086 Burnsville Hampton Inn          
Hospitality     79 Rooms 14.041   21515086 Peoria, IL Courtyard          
Hospitality     78 Rooms 14.042   21515086 Champaign Courtyard          
Hospitality     78 Rooms 14.043   21515086 Springfield Courtyard          
Hospitality     78 Rooms 14.044   21515086 Akron Courtyard           Hospitality
    78 Rooms 14.045   21515086 El Paso Holiday Inn Express & Suites          
Hospitality     102 Rooms 14.046   21515086 Memphis SpringHill Suites          
Hospitality     79 Rooms 14.047   21515086 Tinley Park Hampton Inn          
Hospitality     63 Rooms 14.048   21515086 Phoenix TownePlace Suites          
Hospitality     93 Rooms 14.049   21515086 Woodbury Hampton Inn          
Hospitality     63 Rooms 14.050   21515086 Colorado Springs Fairfield Inn      
    Hospitality     65 Rooms

 



 

 

GS9 Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Other Reserve Description
Grace Period- Default Grace Period- Late Fee Cash Management Lockbox General
Property Type Prepayment Provision (2) Interest Accrual Method  Units, Rooms, Sq
Ft Unit Description 14.051   21515086 Wichita Falls Hampton Inn          
Hospitality     74 Rooms 14.052   21515086 Zanesville Hampton Inn          
Hospitality     63 Rooms 14.053   21515086 Holland Fairfield Inn & Suites      
    Hospitality     62 Rooms 14.054   21515086 Lubbock Hampton Inn          
Hospitality     80 Rooms 14.055   21515086 Phoenix SpringHill Suites          
Hospitality     81 Rooms 14.056   21515086 Lewisville Residence Inn          
Hospitality     72 Rooms 14.057   21515086 Battle Creek Hampton Inn          
Hospitality     63 Rooms 14.058   21515086 Courtyard Scranton          
Hospitality     120 Rooms 14.059   21515086 Springfield Fairfield Inn & Suites  
        Hospitality     60 Rooms 14.060   21515086 Branson Fairfield Inn &
Suites           Hospitality     96 Rooms 14.061   21515086 Toledo Fairfield Inn
& Suites           Hospitality     62 Rooms 14.062   21515086 Corpus Christi
Residence Inn           Hospitality     66 Rooms 14.063   21515086 Columbus
Homewood Suites           Hospitality     66 Rooms 14.064   21515086 Houston
Brookhollow SpringHill Suites           Hospitality     79 Rooms 14.065  
21515086 Residence Inn Fort Smith           Hospitality     78 Rooms 14.066  
21515086 Joliet Fairfield Inn & Suites North           Hospitality     60 Rooms
14.067   21515086 Plano Fairfield Inn & Suites           Hospitality     99
Rooms 14.068   21515086 Topeka Residence Inn           Hospitality     66 Rooms
14.069   21515086 Bedford TownePlace Suites           Hospitality     85 Rooms
14.070   21515086 Wichita Hampton Inn           Hospitality     80 Rooms 14.071
  21515086 Holiday Inn Express Malvern           Hospitality     88 Rooms 14.072
  21515086 Greeley Fairfield Inn & Suites           Hospitality     60 Rooms
14.073   21515086 Amarillo Fairfield Inn & Suites           Hospitality     74
Rooms 14.074   21515086 Dallas Homewood Suites           Hospitality     78
Rooms 14.075   21515086 Oshkosh Fairfield Inn & Suites           Hospitality    
54 Rooms 14.076   21515086 Burnsville Fairfield Inn & Suites          
Hospitality     61 Rooms 14.077   21515086 Willowbrook Homewood Suites          
Hospitality     72 Rooms 14.078   21515086 Memphis Fairfield Inn & Suites      
    Hospitality     62 Rooms 14.079   21515086 Mansfield Hampton Inn          
Hospitality     61 Rooms 14.080   21515086 Lubbock Fairfield Inn & Suites      
    Hospitality     62 Rooms 14.081   21515086 Mishawaka Fairfield Inn & Suites
          Hospitality     60 Rooms 14.082   21515086 Abilene Hampton Inn        
  Hospitality     63 Rooms 14.083   21515086 Akron Hampton Inn          
Hospitality     63 Rooms 14.084   21515086 Fort Worth Hampton Inn          
Hospitality     79 Rooms 14.085   21515086 Bloomington Courtyard          
Hospitality     78 Rooms 14.086   21515086 Fargo Comfort Suites          
Hospitality     82 Rooms 14.087   21515086 Findlay Fairfield Inn & Suites      
    Hospitality     54 Rooms 14.088   21515086 Stevens Point Fairfield Inn &
Suites           Hospitality     60 Rooms 14.089   21515086 Quincy Fairfield Inn
& Suites           Hospitality     62 Rooms 14.090   21515086 Findlay Hampton
Inn           Hospitality     61 Rooms 14.091   21515086 Forsyth Fairfield Inn  
        Hospitality     62 Rooms 14.092   21515086 Muncie Fairfield Inn        
  Hospitality     63 Rooms 14.093   21515086 Bismarck South Fairfield Inn &
Suites           Hospitality     61 Rooms 14.094   21515086 Lee’s Summit
Fairfield Inn & Suites           Hospitality     54 Rooms 14.095   21515086
Norman Fairfield Inn & Suites           Hospitality     74 Rooms 14.096  
21515086 Dallas I-635 Fairfield Inn & Suites (Park Central)          
Hospitality     94 Rooms 14.097   21515086 Council Bluffs Fairfield Inn & Suites
          Hospitality     60 Rooms 14.098   21515086 Terre Haute Fairfield Inn &
Suites           Hospitality     60 Rooms 14.099   21515086 Waco Fairfield Inn &
Suites           Hospitality     62 Rooms 14.100   21515086 Champaign Fairfield
Inn & Suites           Hospitality     60 Rooms 14.101   21515086 Houston
Brookhollow TownePlace Suites           Hospitality     85 Rooms 14.102  
21515086 Corpus Christi Fairfield Inn & Suites           Hospitality     66
Rooms 14.103   21515086 Fargo Fairfield Inn & Suites           Hospitality    
60 Rooms 14.104   21515086 Galesburg Fairfield Inn & Suites          
Hospitality     54 Rooms 14.105   21515086 Abilene Fairfield Inn & Suites      
    Hospitality     71 Rooms 14.106   21515086 Billings Fairfield Inn & Suites  
        Hospitality     60 Rooms 14.107   21515086 Peru Fairfield Inn & Suites  
        Hospitality     62 Rooms 14.108   21515086 Mesquite Fairfield Inn &
Suites           Hospitality     80 Rooms 14.109   21515086 San Angelo Hampton
Inn           Hospitality     63 Rooms 14.110   21515086 Bismarck North
Fairfield Inn & Suites           Hospitality     61 Rooms 14.111   21515086
Willowbrook Hampton Inn           Hospitality     74 Rooms 14.112   21515086
Toledo Country Inn & Suites           Hospitality     62 Rooms 14.113   21515086
Dubuque Fairfield Inn           Hospitality     55 Rooms 14.114   21515086
Kankakee Fairfield Inn           Hospitality     57 Rooms 14.115   21515086
Canton Fairfield Inn & Suites           Hospitality     60 Rooms 14.116  
21515086 Westchase Fairfield Inn & Suites           Hospitality     80 Rooms
14.117   21515086 Lima Fairfield Inn           Hospitality     62 Rooms 14.118  
21515086 Owatonna Country Inn & Suites           Hospitality     48 Rooms 14.119
  21515086 Saginaw Fairfield Inn           Hospitality     76 Rooms 14.120  
21515086 Youngstown Hampton Inn           Hospitality     63 Rooms 14.121  
21515086 Longview Fairfield Inn & Suites           Hospitality     62 Rooms
14.122   21515086 Middletown Fairfield Inn           Hospitality     57 Rooms
14.123   21515086 Mishawaka Best Western Plus           Hospitality     61 Rooms
14.124   21515086 Tyler Fairfield Inn & Suites           Hospitality     62
Rooms 14.125   21515086 Stafford Hampton Inn           Hospitality     85 Rooms
14.126   21515086 Lincoln Fairfield Inn & Suites           Hospitality     60
Rooms 14.127   21515086 Saginaw Comfort Suites           Hospitality     65
Rooms 14.128   21515086 Humble Fairfield Inn & Suites           Hospitality    
62 Rooms 14.129   21515086 Corpus Christi Country Inn & Suites          
Hospitality     62 Rooms 14.130   21515086 Youngstown Fairfield Inn & Suites    
      Hospitality     62 Rooms 14.131   21515086 Stillwater Fairfield Inn &
Suites           Hospitality     62 Rooms 14.132   21515086 Quail Springs
Fairfield Inn & Suites           Hospitality     62 Rooms 14.133   21515086
Temple Fairfield Inn & Suites           Hospitality     60 Rooms 14.134  
21515086 Topeka Fairfield Inn           Hospitality     62 Rooms 14.135  
21515086 Lincoln Comfort Suites           Hospitality     59 Rooms 14.136  
21515086 Wichita Comfort Inn           Hospitality     57 Rooms 14.137  
21515086 Bloomington Comfort Suites           Hospitality     59 Rooms 14.138  
21515086 Grand Forks Fairfield Inn           Hospitality     61 Rooms 15  
22052527 Doral Plaza   0 0 Springing Springing Retail
Lockout/26_Defeasance/87_0%/7 Actual/360 97,456 sf 16   22052882 Rutherford
Commons   0 0 Springing Hard Retail Lockout/26_Defeasance/90_0%/4 Actual/360
196,573 sf 17   22351279 Alexandria Moulding Portfolio   0 0 In Place Hard  
Lockout/25_>YM or 1%/88_0%/7 Actual/360 741,870 sf 17.01   22351279 Alexandria
Moulding La Porte IN           Industrial     437,000 sf 17.02   22351279
Alexandria Moulding Moxee WA           Industrial     304,870 sf 18   22350847
Anytime Self Storage Portfolio   0 0 Springing Springing  
Lockout/25_Defeasance/91_0%/4 Actual/360 439,722 sf 18.01   22350847 2100 West
Baseline Avenue           Self Storage     57,500 sf 18.02   22350847 1751 East
Benson Highway           Self Storage     47,225 sf 18.03   22350847 101 South
Taylor Avenue           Self Storage     39,520 sf 18.04   22350847 7340 East
Benson Highway           Self Storage     85,590 sf 18.05   22350847 556 East
Frank Way           Self Storage     40,760 sf 18.06   22350847 3055 North 30th
Avenue           Self Storage     47,460 sf 18.07   22350847 11139 East Apache
Trail           Self Storage     36,670 sf 18.08   22350847 1155 East Irvington
Road           Self Storage     32,222 sf 18.09   22350847 5600 South 12th
Avenue           Self Storage     36,100 sf 18.10   22350847 508 North Grant
Street           Self Storage     16,675 sf 19 6 22558058 Two Democracy Ground
Rent Reserve 0 0 In Place Hard Office Lockout/24_Defeasance/92_0%/4 Actual/360
275,134 sf 20 11 21671833 801 Broadway Mercy Health Gap Rent 0 0 Springing
Springing Office Lockout/24_>YM or 1%/92_0%/4 Actual/360 137,605 sf 21  
22052526 357 Flatbush Earnout Reserve ($1,000,000), Construction Completion
Reserve ($423,829), Unfunded Obligations Reserve ($160,024) 0 0 Springing Hard
Mixed Use Lockout/26_Defeasance/89_0%/5 Actual/360 15,240 sf 22   22575339 North
Park Apartments   0 0 None None Multifamily Lockout/24_Defeasance/92_0%/4
Actual/360 192 Units 23   22351284 TGAAR Tower Unfunded Obligations Reserve 0 0
Springing Springing Office Lockout/25_Defeasance/91_0%/4 Actual/360 91,804 sf 24
  22456465 Chase Retail Center Unfunded Obligations Reserve 0 0 Springing
Springing Retail Lockout/25_Defeasance/91_0%/4 Actual/360 42,440 sf 25 12
22052200 Cross County Shopping Center   0 0 Springing Springing Retail
Lockout/26_Defeasance/90_0%/4 Actual/360 50,857 sf 26   22003540 RiNo Self
Storage   0 0 None None Self Storage Lockout/26_Defeasance/90_0%/4 Actual/360
72,292 sf 27   25575372 Fresh Thyme Kirkwood   0 0 Springing Springing Retail
Lockout/24_Defeasance/92_0%/4 Actual/360 27,956 sf 28 13 22565643 Parkway Tower
Unfunded Obligations Reserve 0 0 Springing Springing Office Lockout/24_>YM or
3%/92_0%/4 Actual/360 48,458 sf 29 14 22551593 Holiday Inn Express Columbus   0
0 Springing Springing Hospitality Lockout/24_Defeasance/92_0%/4 Actual/360 88
Rooms 30   22052202 Century Industrial Center Unfunded Obligations Reserve 0 0
Springing Springing Industrial Lockout/11_>YM or 1%/105_0%/4 Actual/360 166,807
sf 31 15 21671831 Camp Creek   0 0 Springing Springing Retail
Lockout/28_Defeasance/88_0%/4 Actual/360 9,998 sf 32   22565646 ESA Fort Worth
Medical Center   0 0 Springing Hard Hospitality Lockout/24_Defeasance/89_0%/7
Actual/360 99 Rooms 33   22565647 ESA Indianapolis Airport   0 0 Springing Hard
Hospitality Lockout/24_Defeasance/89_0%/7 Actual/360 107 Rooms 34   22565644 ESA
Cincinnati Blue Ash Reagan HIG   0 0 Springing Hard Hospitality
Lockout/24_Defeasance/89_0%/7 Actual/360 71 Rooms 35   22565645 ESA Dallas
Vantage Point Drive   0 0 Springing Hard Hospitality
Lockout/24_Defeasance/89_0%/7 Actual/360 132 Rooms 36 16 22052199 Monte
Industrial   0 0 Springing Springing Industrial Lockout/26_Defeasance/90_0%/4
Actual/360 20,000 sf 37   22565648 ESA Indianapolis Northwest College   0 0
Springing Hard Hospitality Lockout/24_Defeasance/89_0%/7 Actual/360 72 Rooms

 

1 The monthly debt service shown for Mortgage Loans with a partial interest-only
period reflects the amount payable after the expiration of the interest-only
period. 2 The open period is inclusive of the Maturity Date. 3 The lockout
period will be at least 26 payment dates beginning with and including the first
payment date of February 2018. For the purpose of this prospectus, the assumed
lockout period of 26 payment dates is based on the expected GSMS 2018-GS9
securitization closing date in March 2018. The actual lockout period may be
longer. 4 The Mortgage Loan is part of a whole loan structure. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten
Net Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the Mortgage Loan and any related Pari Passu Companion
Loans, but excluding any related Subordinate Companion Loans. 5 The Twelve Oaks
Mall Whole Loan requires payments of interest and principal sufficient to
amortize the loan over a 30-year amortization schedule as set forth on Annex F
of this prospectus. The Annual Debt Service is calculated as the sum of the
payments due from April 2018 through March 2019 as set forth on Annex F. Monthly
Debt Service is calculated as the average of the payments due from April 2018
through March 2019 as set forth on Annex F. 6 The lockout period will be at
least 24 payment dates beginning with and including the first payment date of
April 2018. For the purpose of this prospectus, the assumed lockout period of 24
payment dates is based on the expected GSMS 2018-GS9 securitization closing date
in March 2018. The actual lockout period may be longer. 7 The Ongoing
Replacement Reserve is an FF&E reserve in an amount equal to the greater of (a)
the monthly amount required to be reserved pursuant to the franchise agreement
for the replacement of FF&E or (b) 1/12th of 4% of the operating income of the
Mortgaged Property for the previous 12 month period as determined on the
anniversary of the last day of the calendar month in February. 8 The lockout
period will be at least 28 payment dates beginning with and including the first
payment date of December 2017. For the purpose of this Prospectus, the assumed
lockout period of 28 payment dates is based on the expected GSMS 2018-GS9
securitization closing date in March 2018. The actual lockout period may be
longer. 9 The entire first $25,000,000 free prepayable amount has been allocated
to Bass Pro & Cabela’s Companion Loans that are not being contributed to this
securitization. 10 The Ongoing Replacement Reserve is an FF&E reserve in an
amount equal to the greater of (i) 1/12 of the product of 4% and the aggregate
revenues of the immediately preceding 12 months, excluding any portion thereof
attributable to the villas/fractional rental revenue, neighboring residence
revenue, amounts received from the sale of fixed week interests, Chileno Bay
revenues and rent received from any lease and (ii) 1/12 of the annual amount
required to be reserved with respect to FF&E pursuant to the approved property
management agreement (or any franchise agreement), if any. 11 On each Due Date,
if and to the extent the amount contained in the TI/LC reserve account is less
than $500,000, the borrower is required to deposit into the TI/LC reserve
account an Ongoing TI/LC Reserve amount equal to $10,417. 12 On each Due Date,
if and to the extent the amount contained in the TI/LC reserve account is less
than $300,000, the borrower is required to deposit into the TI/LC reserve
account an Ongoing TI/LC Reserve amount equal to $2,083. 13 On each Due Date, if
and to the extent the amount contained in the TI/LC reserve account is less than
$200,000, the borrower is required to deposit into the TI/LC reserve account an
Ongoing TI/LC Reserve amount equal to $5,048. 14 The Ongoing Replacement Reserve
is an FF&E reserve in an amount equal to (i) for the Due Dates occurring in
April 2018 through March 2019, $8,392 and (ii) thereafter the greater of (a) the
monthly amount required to be reserved pursuant to the franchise agreement for
the replacement of FF&E or (b) 1/12th of 4% of the operating income of the
Mortgaged Property for the previous 12 month period as determined on the
anniversary of the last day of the calendar month in February. 15 On each Due
Date from and after the Due Date in December 2022, the borrower is required to
deposit into the TI/LC Reserve account an amount equal to $1,666 if and to the
extent the borrower has not made the deposit of cash or letter of credit in the
amount of $100,000. 16 On each Due Date, if and to the extent the amount
contained in the TI/LC reserve account is less than $100,000, the borrower is
required to deposit into the TI/LC reserve account an Ongoing TI/LC Reserve
amount equal to $1,250.

 



 

  

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan. Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note. At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 

B-1

 

 

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
Assignment of Mortgage and assignment of Assignment of Leases to the Issuing
Entity constitutes a legal, valid and binding assignment to the Issuing Entity.
Each related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 



B-2

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Crossed Mortgage Loan Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
any related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related

 

 



B-3

 

 



Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC Financing Statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC Financing Statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



B-4

 

 



 Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 



B-5

 

 

Investors Service, Inc. or “A-” from S&P Global Ratings (collectively the
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program (irrespective of whether
such coverage is provided pursuant to a National Flood Insurance Program policy
or through a private policy), plus such additional flood coverage in an amount
as is generally required by the Seller for comparable mortgage loans intended
for securitization.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms, in an amount not
less than the lesser of (1) the original principal balance of the Mortgage Loan
and (2) 100% of the full insurable value on a replacement cost basis of the
improvements and personalty and fixtures included in the related Mortgaged
Property by an insurer meeting the Insurance Rating Requirements.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years

 

B-6

 

 

and a 10% probability of exceedance. If the resulting report concluded that the
SEL would exceed 20% of the amount of the replacement costs of the improvements,
earthquake insurance on such Mortgaged Property was obtained from an insurer
rated at least “A:VIII” by A.M. Best Company or “A3” (or the equivalent) from
Moody’s Investors Service, Inc. or “A-” by S&P Global Ratings in an amount not
less than 100% of the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage

 



B-7

 

 



 Loan, all material improvements that were included for the purpose of
determining the appraised value of the related Mortgaged Property at the time of
the origination of such Mortgage Loan are within the boundaries of the related
Mortgaged Property, except encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy. No improvements
on adjoining parcels encroach onto the related Mortgaged Property except for
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements encroach upon any easements
except for encroachments the removal of which would not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an ARD Loan may provide for the accrual of the
portion of interest in excess of the rate in effect prior to the Anticipated
Repayment Date) or an equity participation by the Seller.

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto. Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 



B-8

 

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a

 



B-9

 

 

natural person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis) in any of the following events: (i)
if any voluntary petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have colluded
with (or, alternatively, solicited or caused to be solicited) other creditors to
cause an involuntary bankruptcy filing with respect to the Mortgagor or (iii)
voluntary transfers of either the Mortgaged Property or equity interests in
Mortgagor made in violation of the Loan Documents; and (b) contains provisions
providing for recourse against the Mortgagor and guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Mortgagor’s (i) misappropriation of rents after the occurrence of an
event of default under the Mortgage Loan; (ii) misappropriation of (A) insurance
proceeds or condemnation awards or (B) security deposits or, alternatively, the
failure of any security deposits to be delivered to Mortgagee upon foreclosure
or action in lieu thereof (except to the extent applied in accordance with
leases prior to a Mortgage Loan event of default); (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental covenants in the
Loan Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the

 



B-10

 

 

Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor

 



B-11

 

 

shall not be required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the Terrorism
Cap Amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to the Terrorism Cap Amount. The
“Terrorism Cap Amount” is the specified percentage (which is at least equal to
200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 



B-12

 

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-off Date Principal Balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mortgage Loan has a
Cut-off Date Principal Balance equal to $5 million or less, its organizational
documents or the related Loan Documents) provide substantially to the effect
that it was formed or organized solely for the purpose of owning and operating
one or more of the Mortgaged Properties securing the Mortgage Loans and prohibit
it from engaging in any business unrelated to such Mortgaged Property or
Properties, and whose organizational documents further provide, or which entity
represented in the related Loan Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Mortgaged Property or Properties, or any indebtedness other
than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date or, if the Mortgage Loan is an
ARD Loan, the entire principal balance outstanding on the related Anticipated
Repayment Date (or on or after the first date on which payment may be made
without payment of a yield maintenance charge or prepayment penalty), and if the
Mortgage Loan permits partial releases of real property in connection with
partial defeasance, the revenues from the collateral will be sufficient to pay
all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to the lesser of (A) 110% of the allocated
loan amount for the real property to be released and (B) the outstanding
principal balance of the Mortgage Loan; (iv) the Mortgagor is required to
provide a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above, (v) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Mortgage Loan
secured by defeasance collateral is required to be assumed (or the Mortgagee may
require such assumption) by a Single-Purpose Entity; (vi) the Mortgagor is
required to provide an opinion of counsel that the Mortgagee has a perfected
security interest in such collateral prior to any other claim or interest; and
(vii) the Mortgagor is required to pay all rating agency fees associated with
defeasance (if

 



B-13

 

 

rating confirmation is a specific condition precedent thereto) and all other
reasonable out-of-pocket expenses associated with defeasance, including, but not
limited to, accountant’s fees and opinions of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in
situations where default interest is imposed.

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)       The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)       The lessor under such Ground Lease has agreed in a writing included in
the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)       The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the Mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 



B-14

 

 

(d)       The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances or
(ii) is subject to a subordination, non-disturbance and attornment agreement to
which the Mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)       The Ground Lease does not place commercially unreasonably restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Mortgage Loan and its successors and assigns without the consent
of the lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)       The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)       The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)       The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)       The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender;

 

(j)       Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 



B-15

 

 

(k)       In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 

(l)       Provided that the Mortgagee cures any defaults which are susceptible
to being cured, the ground lessor has agreed to enter into a new lease with the
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Whole Loan, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged Property
(other than

 



B-16

 

 

any tenants of such Mortgaged Property), nor any portion thereof, is the subject
of, and no Mortgagor, guarantor or tenant occupying a single-tenant property is
a debtor in state or federal bankruptcy, insolvency or similar proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
the related Whole Loan, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico. Except with respect to any Mortgage
Loan that is cross-collateralized and cross-defaulted with another Mortgage
Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor
under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or (ii)
if the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
Mortgagee; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that, based on the ESA, can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than “A-” (or the equivalent) by Moody’s Investors Service, Inc., S&P
Global Ratings and/or Fitch Ratings, Inc.; (E) a party not related to the
Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To the Seller’s knowledge,
except as set forth in the ESA, there is no Environmental

 



B-17

 

 

Condition (as such term is defined in ASTM E1527-05 or its successor) at the
related Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to the
related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other mortgage loan that is outside the Mortgage Pool, except as set forth
on Exhibit C.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 



B-18

 

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 

B-19

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt

 


 

Loan # Mortgage Loan 2 Apple Campus 3 9 Worldwide Plaza

B-30-1-1

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt


 

Loan # Mortgage Loan 4 ESA Portfolio 5 U.S. Industrial Portfolio 9 Worldwide
Plaza 11 Bass Pro & Cabela’s Portfolio 17 Alexandria Moulding Portfolio 19 Two
Democracy 32 ESA Fort Worth Medical Center 33 ESA Indianapolis Airport 34 ESA
Cincinnati Blue Ash Reagan HIG 35 ESA Dallas Vantage Point Drive 37 ESA
Indianapolis Northwest College

B-30-2-1

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans



 

None.

 

B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (3) Mortgage Provisions
Esperanza
(Loan No. 13) The Mortgagor is a Mexican entity, the Mortgaged Property is
located in Mexico and no mortgage or deed of trust was granted or recorded
against the Mortgaged Property in any United States county.  Instead, the
Mortgagor has granted the lender a “Security Trust Agreement”, which is
substantially similar to a deed of trust.  The Mortgagor has also granted the
lender a “Floating Lien Pledge Agreement”, which creates the lender’s security
interest in personalty and fixtures attached to the Mortgaged Property.  The
Security Trust Agreement and Floating Lien Pledge Agreement have been, or will
be, recorded in Mexico. (5) Lien; Valid Assignment Apple Campus 3
(Loan No. 2) The sole tenant, Apple Inc. has a right of first offer to purchase
the Mortgaged Property in the event the related Mortgagor decides to sell the
related Mortgaged Property. The related right does not apply to a foreclosure or
transfer in lieu of foreclosure with respect to the Mortgage Loan.

 

C-1

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (5) Lien; Valid Assignment
Worldwide Plaza
(Loan No. 9) In the event that the Mortgagor desires to sell the office building
portion in the Mortgaged Property, or if the Mortgagor (or its members, partners
or shareholders) desires to transfer all or substantially all of the interests
in the Mortgagor or if the Mortgagor desires to enter into a net lease of all or
substantially all of the building, in each case to a third party, the largest
tenant, Nomura Holding America, Inc. (“Nomura”), has a right of first refusal
under its lease to purchase the office building or such equity interests, so
long as it is leasing at least 750,000 square feet (it currently leases 819,906
square feet) and is not then in default beyond any applicable cure period. Such
right of first refusal expires 24 months prior to the current expiration date of
the Nomura lease (which is currently September 30, 2033) or upon any earlier
termination of such lease. Under the terms of the Nomura lease, such right of
first refusal does not apply to a foreclosure sale or sale in lieu of
foreclosure (or other exercise of remedies) relating to a Mortgage encumbering
the office building, or to the initial sale by any party acquiring the
landlord’s interest in the office building after any such foreclosure, sale in
lieu of foreclosure or other exercise of remedies. (5) Lien; Valid Assignment
Bass Pro & Cabela’s Portfolio (Loan No. 11) With respect to the Cabela’s Allen
Mortgaged Property, in connection with an economic development agreement with
the City of Allen, Texas, the Mortgaged Property is subject to a use
restriction, which requires the Mortgaged Property to be operated as a Cabela’s
store. (5) Lien; Valid Assignment Tetra Technologies
(Loan No. 12) The sole tenant, Tetra Technologies has a right of first offer to
purchase the Mortgaged Property in the event the related Mortgagor decides to
sell the related Mortgaged Property. The related right does not apply to a
foreclosure or transfer in lieu of foreclosure with respect to the Mortgage
Loan.

 

C-2

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (5) Lien; Valid Assignment
Starwood Lodging Hotel Portfolio
(Loan No. 14) One hundred (100) of the one hundred thirty-eight (138) Mortgaged
Properties are each subject to a right of first refusal in favor of the
franchisor (i.e., Marriott International, Inc.) upon a proposed sale to a
competitor. In addition, three (3) of the one hundred thirty-eight (138)
Mortgaged Properties are each subject to a right of first refusal in favor of
the franchisor (i.e., Carlson Hotels, Inc.) in connection with certain equity
transfers of direct and indirect ownership interests in the related franchisee
or a transfer of such Mortgaged Property. (5) Lien; Valid Assignment Anytime
Self Storage Portfolio
(Loan No. 18) With respect to the 1751 East Benson Highway Mortgaged Property,
the cell tower tenant known as Verizon has a right of first refusal to purchase
the portion of the related Mortgaged Property, which includes the sale of the
cell tower. (5) Lien; Valid Assignment 801 Broadway
(Loan No. 20) The tenant doing business as Morningstar Health has a right of
first refusal related to the sale of the unit of the condominium in which the
tenant’s premises are located. The related right does not apply in the context
of a foreclosure, deed-in-lieu, the Mortgagee’s transfer of the Mortgaged
Property following a foreclosure or deed-in-lieu, or any exercise of the
Mortgagee’s remedies under the Mortgage Loan Documents. (5) Lien; Valid
Assignment Parkway Tower
(Loan No. 28) The tenant doing business as Featherstone has a right of first
refusal related to the sale of its leased premises. The related right does not
apply in the context of a foreclosure, deed-in-lieu, the Mortgagee’s transfer of
the Mortgaged Property following a foreclosure or deed-in-lieu, or any exercise
of the Mortgagee’s remedies under the Mortgage Loan Documents. (6) Permitted
Liens; Title Insurance Apple Campus 3
(Loan No. 2) See exception to Representation and Warranty #5 above.

 

C-3

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (6) Permitted Liens; Title
Insurance Worldwide Plaza
(Loan No. 9) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance Bass Pro & Cabela’s Portfolio (Loan No. 11) See
exception to Representation and Warranty #5 above. (6) Permitted Liens; Title
Insurance Tetra Technologies
(Loan No. 12) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance Starwood Lodging Hotel Portfolio  
(Loan No. 14) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance Anytime Self Storage Portfolio
(Loan No. 18) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance 801 Broadway
(Loan No. 20) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance Parkway Tower
(Loan No. 28) See exception to Representation and Warranty #5 above.

 

C-4

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (7) Junior Liens Pin Oak North
Medical Office (Loan No. 7) Equity interests in three (3) of the Mortgagors are
held by a qualified intermediary as of the origination of the Mortgage Loan in
order to facilitate a reverse like-kind exchange.  The membership interests are
pledged by the qualified intermediary to the 1031 exchange investors as
collateral for loans made to the Mortgagors by such investors. The loan amount
equals in the exact amount of the ultimate capital contributions to made by the
investors for their interest in the Mortgaged Property. Such amounts will be
repaid out of the proceeds from the relinquished property that is part of the
1031 exchange or, if the related exchange is not completed within 185 days, the
debt obligation will automatically convert to an equity position in the
Mortgagors. The loans are subject to a subordination and standstill agreement in
favor of the Mortgagee. (8) Assignment of Leases and Rents U.S. Industrial
Portfolio
(Loan No. 5) The Mortgage Loan was closed with Shari’ah compliant Mortgage Loan
documentation. The Mortgagor leases the entire Mortgaged Property to the
property managers (the “Master Tenant”). The Master Tenant operates the
Mortgaged Property in accordance with the terms of a master lease. The master
lease is subordinate to the Mortgage Loan documents. The Master Tenant entered
into an Assignment of Leases and Rents with respect to the subtenant (the third
party space tenant on the Mortgaged Property), which document collaterally
assigns the rights to collect such rents (upon a default under the master lease)
to the Mortgagor. The Mortgagor then collaterally assigned this document to the
Mortgagee as security for the Mortgage Loan. (9) UCC Filings Esperanza
(Loan No. 13) No UCC Financing Statement has been filed against the Mortgagor;
however, the Floating Lien Pledge Agreement, which creates a security interest
in the personal property described above, was recorded in Mexico.

 

C-5

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (10) Condition of Property
Alexandria Moulding Portfolio (Loan No. 17) The Mortgage Loan documents do not
provide for escrows on account of material deferred maintenance items to be
completed by the sole tenant. (11) Taxes and Assessments Fresh Thyme Kirkwood
(Loan No. 27) The Mortgagor is not required to escrow for the taxes attributable
to the tenant doing business as Fresh Thyme, provided that (a) such tenant pays
taxes directly to the taxing authority, (b) there is no continuing default under
its lease and (c) the Mortgagee receives evidence of such payment prior to the
delinquency date of such taxes. (12) Condemnation ESA Portfolio
(Loan No. 4) With respect to the ESA Dallas Greenville Avenue Mortgaged
Property, there is a pending condemnation proceeding but such proceeding is not
expected to have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 

C-6

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance

All Mortgage Loans except for:

 

Twelve Oaks Mall
(Loan No. 3)

 

Worldwide Plaza
(Loan No. 9)

 

90 Fifth Avenue
(Loan No. 10)

 

Bass Pro & Cabela’s Portfolio
(Loan No. 11)

 

Esperanza
(Loan No. 13)

 

Starwood Lodging Hotel Portfolio
(Loan No. 14)

 

Rutherford Commons
(Loan No. 16)

 

Alexandria Moulding Portfolio
(Loan No. 17)

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the Mortgage Loan, instead of the then
outstanding principal amount of the Mortgage Loan.

 

C-7

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance

Brunswick Commons
(Loan No. 6)

 

Pin Oak North Medical Office (Loan No. 7)

 

Sola Apartments
(Loan No. 8)

 

Worldwide Plaza
(Loan No. 9)

 

90 Fifth Avenue
(Loan No. 10)

 

Tetra Technologies
(Loan No. 12)

 

Rutherford Commons
(Loan No. 16)

 

Doral Plaza
(Loan No. 15)

 

Two Democracy
(Loan No. 19)

 

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best). (16) Insurance Marina Heights State Farm
(Loan No. 1)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).

 

The Mortgagor is entitled to rely on certain insurance coverages provided State
Farm if it complies with the foregoing requirements.

 

 

C-8

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance Apple Campus 3
(Loan No. 2)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least (i) “A” by S&P and “A2” by Moody’s and all such
insurers are required to have ratings of not less than “BBB” by S&P and “Baa2”
by Moody’s and (ii) “A: X by A.M. Best.

 

The Mortgagor is permitted to maintain a portion of the property and earthquake
coverage with (1) Aspen American Insurance Company, (2) Assicurazioni Generali
S.p.A. and (3) United National Insurance Company in each of their current
participation amounts and positions within the syndicate, provided that (x) the
A.M. Best rating of each such insurer is not withdrawn or downgraded below the
rating in effect as of the Mortgage Loan origination date and (y) at renewal of
the current policy term, the Mortgagor replaces each such insurer with an
insurance company meeting the rating requirements set forth above.

 

 

C-9

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance Twelve Oaks Mall
(Loan No. 3)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
a fixed amount of (x) prior to a Control Event, $22,500,000 and (y) following a
Control Event, $15,000,000, instead of the then outstanding principal amount of
the Mortgage Loan. “Control Event” means the occurrence of any event following
which the Mortgagor is no longer controlled by The Taubman Realty Group Limited
Partnership.

 

 

C-10

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance U.S. Industrial
Portfolio
(Loan No. 5)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).

 

With respect to the JIT Packaging Mortgaged Property, the Mortgagor is permitted
to maintain a portion of the property and earthquake coverage with Verlan Fire
Insurance Company in its current participation amounts and positions within the
syndicate, provided that (x) the A.M. Best rating of such insurer is not
withdrawn or downgraded below the rating in effect as of the Mortgage Loan
origination date and (y) at renewal of the current policy term, the Mortgagor
replaces such insurer with an insurance company meeting the rating requirements
set forth above.

 

(16) Insurance Worldwide Plaza
(Loan No. 9) The threshold used in the Mortgage Loan documents, as it pertains
to use of insurance proceeds for repair and restoration in respect of a property
loss, is a fixed amount of $60,000,000, instead of the then outstanding
principal amount of the Mortgage Loan. (16) Insurance

90 Fifth Avenue

 

(Loan No. 10)

 

If the insurance proceeds are less than 6.0% of the original principal balance
of the Mortgage Loan, then the insurance proceeds will be disbursed to the
Mortgagor to be applied toward the restoration of the Mortgaged Property
(otherwise, the insurance proceeds will be held by the Mortgagee).

 

C-11

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance Bass Pro &
Cabela’s Portfolio
(Loan No. 11)

The tenant under the master lease is permitted to self-insure some or all of its
insurance obligations so long as the guarantor for the master lease has a
tangible net worth of at least $250,000,000, as determined by generally accepted
accounting principles.

 

If any material portion of a Mortgaged Property is located in an area identified
as having special flood hazards or being located in a “100 Year Flood Plain”, to
the extent the master tenant does not maintain such insurance pursuant to the
master lease, Mortgagor is required to obtain flood insurance in an amount equal
to the maximum limit of coverage available under the National Flood Insurance
Program, plus such additional excess limits as may be requested by the
Mortgagee, with a maximum deductible of $25,000.

 

If the master tenant provides third party insurance, the Mortgage Loan documents
permit (i) a property insurance deductible in an amount equal to the greater of
(A) $1,500,000 or (B) 5% of the insurable value of the constituent properties
and (ii) a liability insurance deductible in an amount up to $1,500,000.

 

(16) Insurance Esperanza
(Loan No. 13)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (to the extent
Moody’s rates such insurer), and all such insurers are required to have ratings
of not less than “BBB+” by S&P and “Baa1” by Moody’s (to the extent Moody’s
rates such insurer).

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
a fixed amount of $500,000, instead of the then outstanding principal amount of
the Mortgage Loan.

 

 

C-12

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance

Rutherford Commons

 

(Loan No. 16)

 

If the insurance proceeds are less than 7.5% of the original principal balance
of the Mortgage Loan, then the insurance proceeds will be disbursed to the
Mortgagor to be applied toward the restoration of the Mortgaged Property
(otherwise, the insurance proceeds will be held by the Mortgagee). (16)
Insurance Alexandria Moulding Portfolio (Loan No. 17)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A-” by S&P, and all such insurers are required to
have ratings of not less than “BBB+” by S&P.

 

The Mortgagor is entitled to rely on certain insurance coverages provided by the
sole tenant at the Mortgaged Property, provided certain conditions set forth in
the Mortgage Loan documents are satisfied. The provisions governing the duty of
the Mortgagor to remit to Mortgagee insurance proceeds and Mortgagee’s
application of such insurance proceeds are governed by the sole tenant’s lease.

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
a fixed amount of $1,000,000, instead of the then outstanding principal amount
of the Mortgage Loan.

 

 

C-13

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance Anytime Self
Storage Portfolio
(Loan No. 18) All policies are required to be issued by one or more insurers
rated at least “A” by S&P or “A: IX” by A.M. Best. The Mortgagor is permitted to
insurance coverage with Starstone National Insurance Company in its current
participation amount provided that (x) the A.M. Best rating of Starstone
National Insurance Company is not withdrawn or downgraded below the rating in
effect as of the Mortgage Loan origination date. In the event such insurer’s
rating is withdrawn or downgraded after the Mortgage Loan origination date, the
Mortgagor is required to immediately notify the Mortgagee and replace such
insurer with an insurer meeting the Mortgagee’s rating requirements set forth
above. (16) Insurance Two Democracy
(Loan No. 19) Notwithstanding the rating requirements set forth in the Mortgage
Loan documents, the Mortgagor may obtain the required terrorism coverage from
Blue Lion, L.L.C. (“Blue Lion”), a non-rated captive insurer, provided that (1)
Blue Lion is and remains a licensed captive insurance company which is owned by
Bald Eagle Partners LLC; (2) TRIA or a similar federal statute is in effect and
provides that the federal government must backstop that portion of any terrorism
insurance claim above the applicable federal backstop percentage; (3) the
remaining portion of such coverage not subject to the applicable federal
backstop percentage is reinsured with a cut-through endorsement by an insurer
satisfying the rating requirements set forth above; (4) Blue Lion is not the
subject of a bankruptcy or similar insolvency proceeding; and (5) no
governmental authority issues a statement, interim guidance, finding or decree
that insurers of perils of terrorism similar to Blue Lion do not qualify for the
payment or benefits of TRIA.

 

C-14

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (16) Insurance 801
Broadway   (Loan No. 20) The condominium association maintains all insurance
policies related to the common elements of the condominium.  Proceeds of all
such insurance policies are held by the condominium association. The Mortgagor
and affiliates control the board of the condominium association. (17) Access;
Utilities; Separate Tax Lots

Starwood Lodging Hotel Portfolio

 

(Loan No. 14)

 

The Montgomeryville Staybridge Suites Mortgaged Property shares a tax parcel
with the Montgomeryville additional parcel, which is owned by an affiliate of
the Mortgagor for the Montgomery Staybridge Suites Mortgaged Property and is not
included as collateral for the Mortgage Loan.  The Mortgagor is permitted to
obtain the release of the Montgomeryville Staybridge Suites Property upon, among
other things, obtaining a separate tax parcel for such Mortgaged Property and
conveyance to a person other than a Mortgagor, operating lessee, guarantor or
any of their affiliates. (18) No Encroachments Anytime Self Storage Portfolio
(Loan No. 18) The Mortgagee did not obtain new surveys in connection with
origination of the Mortgage Loan. The Mortgagee relied on a certification of no
change from the Mortgagors and the guarantors, along with loss recourse
protection for any undisclosed adverse change in the surveys. (24) Local Law
Compliance ESA Portfolio
(Loan No. 4)

With respect to the ESA Indianapolis Northwest I 465 Mortgaged Property, parking
is nonconforming for the Mortgaged Property, due to a parking deficiency by 3
spaces. The Mortgagor is required to complete such striping.

 

With respect to the ESA Cincinnati Blue Ash Reed Hartman Mortgaged Property, the
use as a hotel is legal nonconforming. The applicable rebuildability provision
of the local governmental authority requires that any restoration does not
increase the degree of the existing non-conformity without a variance.

 

 

C-15

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (24) Local Law Compliance
Anytime Self Storage Portfolio
(Loan No. 18) The Mortgagee did not obtain new zoning reports in connection with
origination of the Mortgage Loan. The Mortgagee relied on a certification of no
change from the Mortgagors and the guarantors, along with loss recourse
protection for any undisclosed adverse change in the zoning matters.
Additionally, the Mortgagee received updated 2018 zoning letters for 8 of the 10
Mortgaged Properties and for the remaining two Mortgaged Properties, the
Mortgagors have 30 days after the origination date to deliver updated zoning
letters. The Mortgagee has loss recourse protection for the Mortgagor’s failure
to comply with this post closing requirement. (26) Recourse Obligations Marina
Heights State Farm
(Loan No. 1) The Mortgagor is the only obligated party as it relates to the
recourse carveouts and springing recourse obligations. (26) Recourse Obligations
Apple Campus 3
(Loan No. 2) With respect to actions or events triggering recourse to the
Mortgagor or guarantor, the Mortgage Loan documents may provide additional
qualifications or limitations, or recast the effect of a breach from springing
recourse to a losses carve-out, in circumstances where, apart from identified
bad acts of the Mortgagor or the guarantor, the property cash flow is inadequate
for debt service or other required payments, the effect of the exercise of the
Mortgagee’s remedies restricts the Mortgagor’s access to adequate property cash
flow for such purposes, inadequate property cash flow results in involuntary
liens from other creditors, or there are lesser violations of the triggering
actions or events, including transfer violations that do not result in a
property transfer or a change in control of the Mortgagor, related to the
Mortgagor’s inadvertent failure to provide adequate notice or timely or complete
information otherwise required by the Mortgage Loan documents, or otherwise
obtain necessary prior approval therefor.

 

C-16

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (26) Recourse Obligations
Worldwide Plaza
(Loan No. 9)

Recourse for losses and damages does not include (1) material intentional
misrepresentation, (2) commission of intentional material physical waste at the
Mortgaged Property or (3) misappropriation of rents (but the intentional failure
of the Mortgagor to remit amounts to the Lockbox Account as required by the
Mortgage Loan documents does give rise to recourse liability).

 

While the Mortgagor is controlled and substantially owned by the borrower
sponsor, (x) full recourse to the guarantor for the events described in clauses
(a)(i) and (ii) is capped at 10% of the Mortgage Loan amount plus the costs of
enforcement and (y) recourse to the guarantor for losses and damages is limited
to losses and damages arising from voluntary debt, liens or transfers of either
the Mortgaged Property or equity interests in the Mortgagor made in violation of
the Mortgage Loan documents.

 

Recourse against the guarantor for recourse obligations arising from a
bankruptcy or similar event of the Mortgagors is limited to $94,000,000.

 

In addition, if any guaranteed obligations under the non-recourse carveout
guaranty arise solely as a result of the acts or omissions of RXR Realty LLC
(“RXR”) or its affiliates (and neither SLG Green Realty Corp. (“SLG”) nor its
affiliates participated in any material respect in furthering, or consented in
writing to, the acts which gave rise to such guaranteed obligations), then only
guarantors affiliated with RXR are liable for such guaranteed obligations under
the non-recourse carveout guaranty, and (ii) if any guaranteed obligations arise
solely as a result of the acts or omissions of SLG or its affiliates (and
neither RXR nor its affiliates participated in any material respect in
furthering, or consented in writing to, the acts which gave rise to such
guaranteed obligations), then only guarantors affiliated with SLG are liable for
such guaranteed obligations under the non-recourse carveout guaranty.

 

 

C-17

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (26) Recourse Obligations Bass
Pro & Cabela’s Portfolio
(Loan No. 11) Recourse against the guarantor for recourse obligations arising
from a bankruptcy or similar event of the Mortgagors is limited to 20% of the
aggregate amount of the Whole Loan. (26) Recourse Obligations Starwood Lodging
Hotel Portfolio
(Loan No. 14) Recourse against the guarantor for recourse obligations arising
from a bankruptcy or similar event of the Mortgagors is limited to $160,000,000.
(26) Recourse Obligations Alexandria Moulding Portfolio (Loan No. 17) Recourse
liability of the Mortgagor and guarantor is subject to a cap on total liability
equal to the lesser of (i) the then outstanding principal amount of the Mortgage
Loan (inclusive of yield maintenance, accrued interest and costs of
enforcement), (ii) the original principal balance of the Mortgage Loan and (iii)
solely with respect to environmental liability, the then unpaid principal
balance of the Mortgage Loan. (26) Recourse Obligations Two Democracy
(Loan No. 19) The Mortgagor and the Mortgagor’s general partner are the only
obligated parties as it relates to the recourse carveouts and springing recourse
obligations. As additional collateral, the Mortgagor has provided the Mortgagee
with a $3,000,000 letter of credit issued by an eligible institution which can
be drawn upon if there is recourse liability for the recourse carve-outs and
springing recourse obligations in the related Mortgage Loan Documents or any
indemnity liability under the separate environmental indemnity.

 

C-18

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (27) Mortgage Releases Bass Pro
& Cabela’s Portfolio
(Loan No. 11) The Mortgagor may substitute any Mortgaged Property, subject to
certain conditions, including: (i) the aggregate allocated loan amounts of all
replaced Mortgaged Properties (excluding substitutions effected to cure a
default or a trigger period) do not exceed 10% of the aggregate Whole Loan
amount unless otherwise agreed to by the Mortgagee; (ii) the post-substitution
combined debt yield for remaining Mortgaged Properties is at least equal to the
greater of (A) 13.67% and (B) the combined debt yield for all Mortgaged
Properties at the most recently ended fiscal quarter; (iii) the substitute
property has an as-is market value equal to or greater than the Mortgaged
Property being replaced; (iv) the substitute property becomes subject to the
master lease and the rent under the master lease is not reduced as a result of
the substitution; (v) receipt of a Rating Agency Confirmation; and (vi) delivery
of a REMIC opinion. (27) Mortgage Releases Starwood Lodging Hotel Portfolio
(Loan No. 14) The Mortgagor may pay a release price equal to 105% of the
allocated loan amount for the first $80,000,000 of principal loan amount prepaid
or defeased in connection with property transfers to third parties. (29) Acts of
Terrorism Exclusion Worldwide Plaza
(Loan No. 9) The Mortgagor may obtain terrorism coverage written by Belmont
Insurance Company, a non-rated captive insurer, provided certain conditions set
forth in the Mortgage Loan documents are satisfied.   (31) Single-Purpose Entity
Doral Plaza
(Loan No. 15) The Mortgagor was not required to provide a non-consolidation
opinion in connection with the origination of the Mortgage Loan. (31)
Single-Purpose Entity Cross County Shopping Center
(Loan No. 25) The Mortgagor previously owned certain real property prior to the
origination date which is not collateral for the Mortgage Loan and does not
comprise the Mortgaged Property.

 

C-19

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (34) Ground Leases Marina
Heights State Farm
(Loan No. 1) (e) The Ground Lease requires the consent of the ground lessor to
any transfer of the Ground Lease, which consent may not be unreasonably
withheld.  Such consent is not required for any assignment, sale, hypothecation,
encumbrance or transfer to a Permitted Mortgagee (as defined in the Ground
Lease), or for the Permitted Mortgagee to take title to the Mortgaged Property,
and upon foreclosure or acquisition of title to the leasehold estate by deed in
lieu of foreclosure of a Permitted Mortgage (as defined in the Ground Lease) the
Permitted Mortgagee may, upon notice to the ground lessor, but without its
consent, sell and assign the leasehold estate.  However, the requirement to
obtain the consent of the ground lessor would apply to any subsequent transfer.
(34) Ground Leases Starwood Lodging Hotel Portfolio
(Loan No. 14) (d) The Mortgage Loan collateral for the Champaign Courtyard and
Champaign Fairfield Inn & Suites Mortgaged Properties consists of the
Mortgagors’ subleasehold and operating lessee’s subsubleasehold interests in a
single ground overlease.  The overlessee of these Mortgaged Properties is an
unrelated third party and its interest is not part of the collateral, and the
overlessee’s interest is senior to Mortgagors’ and operating lessees’ interests,
and therefore a termination of the overlease, including in bankruptcy, would
terminate Mortgagors’ sublease and operating lessees’ subsublease. (34) Ground
Leases Rutherford Commons
(Loan No. 16)

(e) The Ground Lease requires consent of the lessor for any assignment after
foreclosure, which is not to be unreasonably withheld.

 

(k) The Mortgage requires that funds be applied to pay down the Mortgage Loan
but not the ground lease itself. However, the Ground Lease directs that all
casualty proceeds are property of the ground lessee.

 

 

C-20

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (34) Ground Leases Two
Democracy
(Loan No. 19) (e) No consent of the lessor is required for the assignment of the
Ground Lease but the assignee is required to deliver an assignment and
assumption agreement as required by the Ground Lease in order for the assignment
to be effective. (39) Organization of Mortgagor

ESA Portfolio
(Loan No. 4)

 

ESA Fort Worth Medical Center
(Loan No. 32)

 

ESA Indianapolis Airport
(Loan No. 33)

 

ESA Cincinnati Blue Ash Reagan HIG
(Loan No. 34)

 

ESA Dallas Vantage Point Drive
(Loan No. 35)

 

ESA Indianapolis Northwest College
(Loan No. 37)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor

Brunswick Commons
(Loan No. 6)

 

Rutherford Commons
(Loan No. 16)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor Esperanza
(Loan No. 13) The Mortgagor is organized under the laws of Mexico. (39)
Organization of Mortgagor

Cross County Shopping Center
(Loan No. 25)

 

Monte Industrial
(Loan No. 36)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

 

C-21

 

 

Rep. No. on Annex D-1 Mortgage Loan and
Number as
Identified on Annex A-1 Description of Exception (40) Environmental Conditions
801 Broadway
(Loan No. 20) A baseline environmental assessment (BEA) was performed in 2002
and documented the impacts to the Mortgaged Property as a result of historical
use. According to the BEA, which was filed with the Michigan Department of
Environmental Quality (MDEQ), soils and groundwater at the Mortgaged Property
were impacted with Volatile Organic Compounds (VOCs), Polyaromatic Hydrocarbons
(PAHs), and metals above applicable criteria. A Due Care Plan was developed for
the Mortgaged Property in 2012, which stipulates engineering controls
(impervious cover) remain intact, and the City of Grand Rapids groundwater use
restriction. Based on the MDEQ acknowledgement of the BEA and Due Care Plan,
this is considered a controlled recognized environmental condition. The existing
impacts are known by the MDEQ and the existing levels do not exceed Michigan’s
vapor standards. Additionally, a BEA provides the release of liability as to the
property owner.

 

C-22

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of March 1,
2018 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated March 19, 2018 relating to the offering of the
Public Certificates, nor the Offering Circular, dated March 19, 2018 (the
“Offering Circular”), relating to the offering of the Private Certificates, in
the case of the Prospectus, as of the date of the Prospectus or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any related Whole Loan (including, without
limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, or omitted or omits to state therein
a material fact relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates required to be stated therein
or necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, in the light of the

  



D-1

 

 

circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Other Pooling and Servicing
Agreement governing the servicing of a Non-Serviced Whole Loan, to the extent
that such description refers to any terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement, the Seller has assumed
that the description of such terms or provisions of or servicing arrangements
under the Pooling and Servicing Agreement contained in the Prospectus and the
Offering Circular (i) does not include an untrue statement of a material fact
and (ii) does not omit to state therein a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2

 

 

Certified this [____] day of [_______].

 

  GOLDMAN SACHS MORTGAGE COMPANY        By:     Authorized Representative







 

D-3

 

 

Exhibit E

 

form of DILIGENCE FILE CERTIFICATION 

(GSMS 2018-GS9)


 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of March 1, 2018 (the “Pooling and Servicing Agreement”), relating to the
issuance of the GS Mortgage Securities Trust 2018-GS9, Commercial Mortgage
Pass-Through Certificates, Series 2018-GS9 (the “Series 2018-GS9 Certificates”)
and that certain Mortgage Loan Purchase Agreement, dated as of March 1, 2018
(the “Mortgage Loan Purchase Agreement”), between the undersigned (the “Seller”)
and GS Mortgage Securities Corporation II (the “Depositor”), pursuant to which
the Seller sold certain Mortgage Loans to the Depositor in connection with the
issuance of the Series 2018-GS9 Certificates. In accordance with Section 5(h) of
the Mortgage Loan Purchase Agreement, the Seller hereby certifies to the
Depositor (with a copy to the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer, and the Operating Advisor),
as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Secure Data Room (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Secure Data Room contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2018.

 

  [INSERT SELLER NAME]            By:      

Name:

Title:

 

  

E-1

 

 

EXHIBIT F

 

FORM OF LIMITED POWER OF ATTORNEY

 

RECORDING REQUESTED BY:
GOLDMAN SACHS MORTGAGE COMPANY

 

AND WHEN RECORDED MAIL TO:

 

[_____]
[_____]
[_____]
Attention: [_____] 

 



 

LIMITED POWER OF ATTORNEY
([Wells Fargo Bank, National Association] [Rialto Capital Advisors, LLC])

 

KNOW ALL MEN BY THESE PRESENTS, that GOLDMAN SACHS MORTGAGE COMPANY, a New York
limited partnership, not in its individual capacity but solely as seller
(“Seller”) under the Mortgage Loan Purchase Agreement (defined below) hereby
constitutes and appoints [Wells Fargo Bank, National Association (“Wells”)]
[Rialto Capital Advisors, LLC (“Rialto”)], as Attorney-In-Fact, by and through
any duly appointed officers and employees, to execute and acknowledge in writing
or by facsimile stamp all documents customarily and reasonably necessary and
appropriate for the tasks described in item (1) below; provided however, that
the documents described below may only be executed and delivered by such
Attorneys-In-Fact if such documents are required or permitted under the terms of
the Mortgage Loan Purchase Agreement dated as of March 1, 2018 (the “Mortgage
Loan Purchase Agreement”) by and among GS Mortgage Securities Corporation II, a
Delaware corporation, as Depositor, and Seller, and no power is granted
hereunder to take any action that would be adverse to the interests of the
Seller.

 

(1) To perform any and all acts which may be necessary or appropriate to enable
[Wells][Rialto] as [Master][Special] Servicer to take such action as is
necessary to effect the delivery, assignment and/or recordation of any documents
and/or instruments relating to the Mortgage Loans (as defined in the Mortgage
Loan Purchase Agreement) and any Serviced Companion Loans which have not been
delivered, assigned or recorded at the time required for enforcement as provided
in the Mortgage Loan Purchase Agreement, giving and granting unto
[Wells][Rialto] as [Master][Special] Servicer full power and authority to do and
perform any and every lawful act necessary, requisite, or proper in connection
with the foregoing and hereby

 

F-1

 

 

ratifying, approving or confirming all that [Wells][Rialto] as [Master][Special]
Servicer shall lawfully do or cause to be done by virtue hereof.

 

This appointment is to be construed and interpreted as a limited power of
attorney. The enumeration of specific items, rights, acts or powers herein is
not intended to, nor does it give rise to, and it is not to be construed as a
general power of attorney.

 

[Wells][Rialto] hereby agrees to indemnify and hold Goldman Sachs Mortgage
Company, as Seller, and its directors, officers, employees and agents harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Seller by reason or result of the
misuse of this Limited Power of Attorney by [Wells][Rialto]. The foregoing
indemnity shall survive the termination of this Limited Power of Attorney and
the Mortgage Loan Purchase Agreement or the earlier resignation or removal of
[Wells][Rialto], as [Master][Special] Servicer under the PSA.

 

F-2

 

 

IN WITNESS WHEREOF, the undersigned caused this power of attorney to be executed
as of the [__]th day of [__] 20[__].

 

  GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership       By:    

Name:

Title:





 



F-3

 

